

EXHIBIT 10.42
EXECUTION VERSION





--------------------------------------------------------------------------------





CREDIT AGREEMENT
dated as of
May 26, 2020
among
RALPH LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN EUROPE SÀRL and RALPH
LAUREN ASIA PACIFIC LIMITED,
as Borrowers,
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
and
DEUTSCHE BANK SECURITIES INC., ING BANK N.V., DUBLIN BRANCH,
SUMITOMO MITSUI BANKING CORPORATION and HSBC BANK USA, N.A.,
as Co-Documentation Agents



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. and
BOFA SECURITIES, INC.
as Bookrunners and Lead Arrangers




1

--------------------------------------------------------------------------------





Table of Contents
Page
ARTICLE I DEFINITIONS
4


 
SECTION 1.01.   Defined Terms
4


 
SECTION 1.02.   Classification of Loans and Borrowings
36


 
SECTION 1.03.   Terms Generally
36


 
SECTION 1.04.   Accounting Terms; GAAP
36


 
SECTION 1.05.   Exchange Rates
37


 
SECTION 1.06.   Divisions
37


 
SECTION 1.07.   Lenders’ Status
37


 
 
 
ARTICLE II THE CREDITS
37


 
SECTION 2.01.   Commitments
37


 
SECTION 2.02.   Loans and Borrowings
38


 
SECTION 2.03.   Requests for Borrowings
39


 
SECTION 2.04.   [Reserved]
39


 
SECTION 2.05.   Funding of Borrowings
39


 
SECTION 2.06.   Interest Elections
40


 
SECTION 2.07.   Termination and Reduction of Commitments
42


 
SECTION 2.08.   Repayment of Loans; Evidence of Debt
43


 
SECTION 2.09.   Prepayment of Loans
44


 
SECTION 2.10.   Fees
45


 
SECTION 2.11.   Interest; Eurocurrency Tranches
45


 
SECTION 2.12.   Alternate Rate of Interest
46


 
SECTION 2.13.   Increased Costs
48


 
SECTION 2.14.   Break Funding Payments
49


 
SECTION 2.15.   Taxes
50


 
SECTION 2.16.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53


 
SECTION 2.17.   Mitigation Obligations; Replacement of Lenders
55


 
SECTION 2.18.   [Reserved]
56


 
SECTION 2.19.   Defaulting Lenders
56


 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
56


 
SECTION 3.01.   Organization; Powers
56


 
SECTION 3.02.   Authorization; Enforceability
57


 
SECTION 3.03.   Governmental Approvals; No Conflicts
57


 
SECTION 3.04.   Financial Condition; No Material Adverse Change
57


 
SECTION 3.05.   Properties
57


 
SECTION 3.06.   Litigation and Environmental Matters
58


 
SECTION 3.07.   Compliance with Laws and Agreements
58


 
SECTION 3.08.   Investment Company Status
59


 
SECTION 3.09.   Taxes
59


 
SECTION 3.10.   ERISA
59


 
SECTION 3.11.   Disclosure
59


 
SECTION 3.12.   Subsidiary Guarantors
60


 
SECTION 3.13.   Anti-Corruption Laws and Sanctions
60







1
        

--------------------------------------------------------------------------------











 
SECTION 3.14.   EEA Financial Institutions
60


 
SECTION 3.15.   Plan Assets; Prohibited Transactions
60


 
SECTION 3.16.   Margin Regulations
60


 
SECTION 3.17.   Compliance with Swiss Non-Bank Rules
60


 
SECTION 3.18.   Additional Specified Stimulus Indebtedness
61


 
 
 
ARTICLE IV CONDITIONS
61


 
SECTION 4.01.   Effective Date
61


 
SECTION 4.02.   Each Credit Event
63


 
SECTION 4.03.   Additional Condition to Initial Borrowing by Subsidiary
Borrowers
63


 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
63


 
SECTION 5.01.   Financial Statements; Ratings Change and Other Information
63


 
SECTION 5.02.   Notices of Material Events
65


 
SECTION 5.03.   Existence; Conduct of Business
66


 
SECTION 5.04.   Payment of Obligations
66


 
SECTION 5.05.   Maintenance of Properties; Insurance
66


 
SECTION 5.06.   Books and Records; Inspection Rights
66


 
SECTION 5.07.   Compliance with Laws
67


 
SECTION 5.08.   Compliance with Swiss Non-Bank Rules
67


 
SECTION 5.09.   Use of Proceeds
67


 
SECTION 5.10.   Guarantee Agreement Supplement
67


 
SECTION 5.11.   Additional Specified Stimulus Indebtedness
67


 
 
 
ARTICLE VI NEGATIVE COVENANTS
68


 
SECTION 6.01.   Indebtedness
68


 
SECTION 6.02.   Liens
69


 
SECTION 6.03.   Sale of Assets
70


 
SECTION 6.04.   Fundamental Changes
70


 
SECTION 6.05.   Investments, Loans, Advances, Guarantees and Acquisitions
71


 
SECTION 6.06.   Transactions with Affiliates
72


 
SECTION 6.07.   Minimum Liquidity
72


 
SECTION 6.08.   Anti-Corruption Laws and Sanctions
72


 
SECTION 6.09.   Restricted Payments
72


 
 
 
ARTICLE VII EVENTS OF DEFAULT
73


 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
76


 
 
ARTICLE IX GUARANTEE
79


 
SECTION 9.01.   Guarantee
79


 
SECTION 9.02.   No Subrogation
79


 
SECTION 9.03.   Amendments, etc. with respect to the Subsidiary Obligations
80


 
SECTION 9.04.   Guarantee Absolute and Unconditional
80


 
SECTION 9.05.   Reinstatement
81


 
SECTION 9.06.   Payments
81


 
SECTION 9.07.   Keepwell
81





2

--------------------------------------------------------------------------------











 
 
 
ARTICLE X MISCELLANEOUS
82


 
SECTION 10.01.   Notices
82


 
SECTION 10.02.   Waivers; Amendments
84


 
SECTION 10.03.   Expenses; Indemnity; Damage Waiver
85


 
SECTION 10.04.   Successors and Assigns
86


 
SECTION 10.05.   Survival
90


 
SECTION 10.06.   Counterparts; Integration; Effectiveness
90


 
SECTION 10.07.   Severability
91


 
SECTION 10.08.   Right of Setoff
92


 
SECTION 10.09.   Governing Law; Jurisdiction; Consent to Service of Process
92


 
SECTION 10.10.   WAIVER OF JURY TRIAL
93


 
SECTION 10.11.   Headings
93


 
SECTION 10.12.   Confidentiality
93


 
SECTION 10.13.   Satisfaction in Applicable Currency
94


 
SECTION 10.14.   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
94


 
SECTION 10.15.   No Fiduciary Duty
95


 
SECTION 10.16.   USA PATRIOT Act
95


 
SECTION 10.17.   Acknowledgement Regarding Any Supported QFCs
96





SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.12 -- Subsidiary Guarantors
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.05 -- Existing Investments




EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Opinion of Loan Parties’ Counsel
Exhibit C -- Form of Guarantee Agreement
Exhibit D -- [Reserved]
Exhibit E-1 -- Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit E-2 -- Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes
Exhibit E-3 -- Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit E-4 -- Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes


3

--------------------------------------------------------------------------------













CREDIT AGREEMENT, dated as of May 26, 2020 (this “Agreement”), among RALPH
LAUREN CORPORATION, RL FINANCE B.V., RALPH LAUREN EUROPE SÀRL, RALPH LAUREN ASIA
PACIFIC LIMITED, the LENDERS party hereto, BANK OF AMERICA, N.A., as Syndication
Agent, ING BANK N.V., DUBLIN BRANCH, DEUTSCHE BANK SECURITIES INC., SUMITOMO
MITSUI BANKING CORPORATION and HSBC BANK USA, N.A., as Co-Documentation Agents,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE I
Definitions
SECTION 1.01.      Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“2020 Senior Notes” means the senior unsecured notes of the Parent Borrower due
August 18, 2020, which bear interest at a fixed rate of 2.625%.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. Only Loans denominated in
dollars may be ABR Loans.
“Additional Specified Stimulus Indebtedness” means senior unsecured or
subordinated Indebtedness incurred pursuant to a credit or financial support
program of or backed by a Governmental Authority with the intent to mitigate
through liquidity or other financial relief the impact of the Coronavirus
pandemic on the business and operations of the Parent Borrower and its
Subsidiaries; provided that (i) the aggregate principal amount of all such
Additional Specified Stimulus Indebtedness shall not exceed $100,000,000, (ii)
such Additional Specified Stimulus Indebtedness shall not be subject to any
Guarantee by any Person other than a Loan Party, (iii) both immediately before
and immediately after the incurrence of such Additional Specified Stimulus
Indebtedness, no Event of Default shall have occurred and be continuing on the
date such Additional Specified Stimulus Indebtedness is incurred, (iv) the
covenants and events of default applicable to such Additional Specified Stimulus
Indebtedness (taken as a whole) shall be reflective of market terms and
conditions for the type of Indebtedness incurred or issued pursuant to the
applicable credit or financial support program at the time of issuance or
incurrence thereof (as determined by the Parent Borrower in good faith) and (v)
such Indebtedness shall be incurred during the Specified Period (as defined in
the Five-Year Credit Agreement).
“Adjusted Debt” means, for any date, for the Parent Borrower and its
Subsidiaries, all Indebtedness plus all Operating Lease Obligations (in each
case, computed on a consolidated basis) outstanding on such date.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100


4

--------------------------------------------------------------------------------











of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder, together with any non-U.S. Affiliate of JPMorgan, to
the extent that JPMorgan determines that it is necessary or appropriate to use
such non-U.S. Affiliate in acting as administrative agent hereunder. Any
obligations owed by any Borrower to the Administrative Agent hereunder shall be
owed solely to JPMorgan, and not to any Affiliate of JPMorgan, unless such
Borrower otherwise agrees in writing.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 10.01(d).
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.75%, such rate shall be deemed to be 1.75% for purposes of this Agreement.
“Alternative Currency” means (a) Euros, Hong Kong Dollars and Yen and (b) any
other currency (other than dollars) that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent and the Lenders.






5

--------------------------------------------------------------------------------











“Ancillary Document” has the meaning assigned to such term in Section 10.06(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.19 “Applicable Percentage” shall mean the percentage of
the total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by each Lender’s Commitment. If the Commitments have terminated or
expired, “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the aggregate principal amount of the Revolving Credit Exposure
represented by the aggregate outstanding principal amount of such Lender’s
Revolving Credit Exposure.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below (expressed in basis
points) under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:
Level
Index Debt Ratings
Eurocurrency Spread
ABR Spread
Commitment
Fee Rate
Level I
≥ AA- by S&P or Aa3 by Moody’s
162.50
62.50
22.50
Level II
A+ by S&P or A1 by Moody’s and not Level I
175.00
75.00
23.50
Level III
A by S&P or A2 by Moody’s and not Level I or II
187.50
87.50
25.00
Level IV
A- by S&P or A3 by Moody’s and not Level I, II or III
200.00
100.00
27.50
Level V
< A- by S&P or A3 by Moody’s
212.50
112.50
28.50



For purposes of the foregoing, (i) if both Moody’s and S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next-to-last sentence of this definition), then such rating
agency shall be deemed to have established a rating for the Index Debt in Level
V; (ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Levels, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Rate shall be determined by reference to the Level next below that of the higher
of the two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Parent Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change


6

--------------------------------------------------------------------------------











and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if both such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Parent Borrower and the Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. If either (but not both) of Moody’s and S&P shall cease to have in
effect a rating (whether as a result of such agency ceasing to be in the
business of rating corporate debt obligations or otherwise), the Applicable Rate
shall be determined by reference to the rating of the other rating agency.
“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Commitment” means, as to any Lender at any date of determination, an
amount in dollars equal to the excess, if any, of (a) the amount of such
Lender’s Commitment in effect on such date over (b) the Revolving Credit
Exposure of such Lender on such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or


7

--------------------------------------------------------------------------------











provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocking Regulation” has the meaning assigned to such term in Section 3.13.
“Borrower” means, as applicable, the Parent Borrower or the applicable
Subsidiary Borrower.
“Borrower Qualified Keepwell Provider” means any Qualified Keepwell Provider
that is a Borrower.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Parent Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (i) any day on which banks are not
open for dealings in dollar deposits or deposits in the applicable Alternative
Currency in the London interbank market, (ii) in the case of a Eurocurrency Loan
denominated in Euros, any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer System is not open for settlement of payment
in Euros or (iii) in the case of a Eurocurrency Loan denominated in an
Alternative Currency other than Euro, any day on which banks are not open for
dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.
“Cash Pooling Arrangements” means physical and notional cash pooling
arrangements entered into in the ordinary course of business among the Parent
Borrower and/or


8

--------------------------------------------------------------------------------











its Subsidiaries to provide cash management services, including treasury,
depository, electronic funds transfer and other cash management arrangements.
“Change in Control” means the occurrence of any of the following:


(i) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Parent Borrower to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders (as defined below);


(ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the issued and outstanding Voting Stock of the Parent Borrower,
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change in Control: (I) any acquisition by the Parent Borrower or (II) any
acquisition by one or more of the Permitted Holders; or


(iii) during any period of 12 consecutive months, Present Directors and/or New
Directors (as such terms are defined below) cease for any reason to constitute a
majority of the Parent Borrower’s board of directors; or


(iv) the Parent Borrower ceases to beneficially own, directly or indirectly, and
control, directly or indirectly, 100% of the issued and outstanding Equity
Interests of any Subsidiary Borrower (including, without limitation, by means of
any third party claiming a better right in the Equity Interests of a Swiss
Borrower before a court in Switzerland).


The following terms have the meanings indicated: “Permitted Holders” shall mean,
as of the date of determination: (A) any and all of Ralph Lauren (an
individual), his spouse, his siblings and their spouses, and descendants of them
(whether natural or adopted) (collectively, the “Lauren Group”); and (B) any
trust established and maintained primarily for the benefit of any member of the
Lauren Group and any entity controlled by any member of the Lauren Group.
“Present Directors” shall mean individuals who on the Effective Date are members
of the Parent Borrower’s board of directors. “New Directors” shall mean any
directors of the board of directors of the Parent Borrower whose election as of
or following the Effective Date by the Parent Borrower’s board of directors or
whose nomination for election by the shareholders of the Parent Borrower was
approved by a vote of a majority of the directors of the board of directors of
the Parent Borrower who, at the time of such vote, were either Present Directors
or New Directors but excluding any such individual whose initial assumption of
office occurs solely as a result of an actual or threatened proxy contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Parent Borrower’s board of directors.


“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change after the date of this
Agreement in any law, rule, treaty


9

--------------------------------------------------------------------------------











or regulation or in the interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any office of such Lender from or at which Loans are made or
are booked, as the case may be, in accordance with the terms of this Agreement)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, for purposes of this Agreement, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case in clauses (x) and (y) be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued.


“Co-Documentation Agents” means ING Bank N.V., Dublin Branch, Deutsche Bank
Securities Inc., Sumitomo Mitsui Banking Corporation and HSBC Bank USA, N.A.,
each in its capacity as co-documentation agents and its successors in such
capacity.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04, provided that, at the Parent Borrower’s election, up
to $500,000,000 of the Lenders’ commitments hereunder may be denominated in an
Alternative Currency. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $500,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 10.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
(excluding cash in store registers and cash in transit between stores or between
a store and a depositary bank) and Permitted Investments, marketable securities,
treasury bonds and bills, certificates of deposit and investments in money
market funds, commercial paper and Permitted Investments, in each case, held or
owned by (either directly or indirectly), credited to the account of or would
otherwise be required to be reflected as an asset on the balance sheet of the
Parent Borrower and its Subsidiaries less (b) the sum of (i) any restricted cash
or Permitted Investments to pay royalty obligations, working interest
obligations, suspense payments, severance taxes,


10

--------------------------------------------------------------------------------











payroll, payroll taxes, other taxes, employee wage and benefit payments and
trust and fiduciary obligations or other obligations of the Parent Borrower or
any Subsidiary to third parties and for which the Parent Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers (or, in the
Parent Borrower’s discretion, will issue checks or initiate wires or ACH
transfers within five (5) Business Days) in order to pay, (ii) other amounts for
which the Parent Borrower or such Subsidiary has issued checks or has initiated
wires or ACH transfers but have not yet been subtracted from the balance in the
relevant account of the Parent Borrower or such Subsidiary and (iii) while and
to the extent refundable, any cash or Permitted Investments of the Parent
Borrower or any Subsidiaries constituting purchase price deposits held in escrow
pursuant to a binding and enforceable purchase and sale agreement with a third
party containing customary provisions regarding the payment and refunding of
such deposits.
“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including any noncash impairment of
assets, and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business and including
non-cash charges arising from the application of Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable)), (f) Consolidated Lease Expense, (g) charges
incurred during such period in connection with restructuring or reorganization
changes, including without limitation post-closing restructuring, reorganization
and/or integration charges or costs, and (h) non-recurring fees and expenses
relating to Permitted Acquisitions or other acquisitions of property or a series
of related acquisitions of property, provided that for purposes of clause (g)
and this clause (h) the aggregate amount of such charges, fees and expenses
shall not exceed in any rolling four quarter period an amount equal to 20% of
Consolidated EBITDAR for such period and minus, (x) to the extent included in
the statement of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) any extraordinary or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) income tax credits
(to the extent not netted from income tax expense) and (y) any cash payments
made during such period in respect of items described in clause (e) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating Consolidated EBITDAR for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Parent Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDAR for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDAR (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference


11

--------------------------------------------------------------------------------











Period or increased by an amount equal to the Consolidated EBITDAR (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Parent Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDAR for such Reference Period shall be
calculated after giving pro forma effect thereto (taking into account (A) such
cost savings as may be determined by the Parent Borrower in a manner consistent
with the evaluation performed by the Parent Borrower in deciding to make such
Material Acquisition, as presented to the Parent Borrower’s board of directors,
provided that the Parent Borrower may take into account such cost savings only
if it in good faith determines on the date of calculation that it is reasonable
to expect that such cost savings will be implemented within 120 days following
the date of such Material Acquisition (or in the case of any calculation made
subsequent to such 120th day, that such cost savings have, in fact, been
implemented) and (B) all transactions that are directly related to such Material
Acquisition and are entered into in connection and substantially
contemporaneously therewith) as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or other assets or series of
related acquisitions of property that (a) constitutes (i) assets comprising all
or substantially all of a business or operating unit of a business, (ii) all or
substantially all of the common stock or other Equity Interests of a Person,
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such licensee’s rights
under such license) under a trademark license to such licensee from the Parent
Borrower or any of its Affiliates (the “Acquired Rights”) or (iv) the
acquisitions and licenses of intellectual property by the Parent Borrower and
its Subsidiaries, and (b) involves the payment of consideration by the Parent
Borrower and its Subsidiaries in excess of $25,000,000; “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Parent Borrower or any of its Subsidiaries in
excess of $25,000,000. In making any calculation pursuant to this paragraph with
respect to a Material Acquisition of a Person, business or rights for which
quarterly financial statements are not available, the Parent Borrower shall base
such calculation on the financial statements of such Person, business or rights
for the then most recently completed period of 12 consecutive calendar months
for which such financial statements are available and shall deem the
contribution of such Person, business or rights to Consolidated EBITDAR for the
period from the beginning of the applicable Reference Period to the date of such
Material Acquisition to be equal to the product of (x) the number of days in
such period divided by 365 multiplied by (y) the amount of Consolidated EBITDAR
of such Person, business or rights for the 12-month period referred to above
(calculated on the basis set forth in this definition). In making any
calculation pursuant to this paragraph in connection with an acquisition of
Acquired Rights to be followed by the granting of a new license of such Acquired
Rights (or any rights derivative therefrom), effect may be given to such grant
of such new license (as if it had occurred on the date of such acquisition) if,
and only if, the Parent Borrower in good faith determines on the date of such
calculation that it is reasonable to expect that such grant will be completed
within 120 days following the date of such acquisition (or in the case of any
calculation made subsequent to such 120th day, that such grant has, in fact,
been completed).
“Consolidated Lease Expense” means, for any period, the aggregate “operating
lease cost” (as such amount is determined in accordance with GAAP) included in
the income statement reported in the Parent Borrower’s Quarterly Report on Form
10-Q filed with the Securities and Exchange Commission for the quarter ended
December 30, 2019 (and for fiscal


12

--------------------------------------------------------------------------------











periods reported thereafter), associated with Operating Lease Obligations of the
Parent Borrower and its Subsidiaries for each Operating Lease outstanding during
such period. Such amount does not incorporate or include any amounts payable
under the Finance Leases of the Parent Borrower and its Subsidiaries.
“Consolidated Leverage Ratio” means on the last day of any Fiscal Quarter, the
ratio of (a) Adjusted Debt on such day to (b) Consolidated EBITDAR for the
period of four consecutive Fiscal Quarters ending on such day.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent Borrower or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Parent Borrower) in which the Parent
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Parent Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Parent Borrower and its Subsidiaries after all appropriate adjustments in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization) over (b) all of the
aggregate liabilities of the Parent Borrower and its Subsidiaries, including all
items which, in accordance with GAAP, would be included on the liability side of
the balance sheet (other than Equity Interests, treasury stock, capital surplus
and retained earnings), in each case determined on a consolidated basis (after
eliminating all inter-company items) in accordance with GAAP; provided, however,
that in calculating Consolidated Net Worth the effects of the Statement of
Financial Accounting Standards No. 142 (or the corresponding Accounting
Standards Codification Topic, as applicable) shall be disregarded.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or



13

--------------------------------------------------------------------------------











(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 10.17.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans or (ii) pay over to any other Credit Party any other amount
required to be paid by it hereunder that is not subject to a good faith dispute,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Parent Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Equivalent” means, on any date of determination, with respect to any
amount hereunder denominated in an Alternative Currency, the amount of dollars
determined pursuant to Section 1.05 using the Exchange Rate with respect to such
Alternative Currency at the time in effect under the provisions of such Section.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States of America.


14

--------------------------------------------------------------------------------











“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
“Electronic Signature” means an electronic symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(ii) (subject to such consents, if any, as may be
required under Section 10.04(b)).
“Eligible Contract Participant” means any entity that constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to
human health and safety (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions), as have been, are, or in the future become, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,


15

--------------------------------------------------------------------------------











agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) with respect to any Plan the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan under Section 4042 of ERISA; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition upon
any Loan Party or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency of participating member states of the European
Monetary Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Amount” has the meaning assigned to such term in Section 2.09(d).


16

--------------------------------------------------------------------------------











“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate determined by the Administrative Agent at which such Alternative Currency
may be exchanged into dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the applicable Reuters World Spot Page. In the event that
any such rate does not appear on any Reuters World Spot Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Parent Borrower for such purpose or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at 11:00 a.m., local time, on such day for the purchase of the
applicable Alternative Currency for delivery two Business Days later, provided
that, if at the time of any such determination, for any reason, no such spot
rate is being quoted, after consultation with the Parent Borrower, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
“Exchange Rate Date” means, if on such date any outstanding Loan is denominated
in an Alternative Currency, each of: (a) at least once during each calendar
month, (b) if an Event of Default has occurred and is continuing, any Business
Day designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and (c) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of a Borrowing Request or an
Interest Election Request.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
applicable or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an Eligible Contract Participant at the time
the guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by any
other Governmental Authority as a result of a present or former connection
between the Administrative Agent, any Lender or any other recipient of any
payment to be made by any Loan Party under any Loan Document and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, any Lender or any other
recipient of any payment to be made by any Loan Party under any Loan Document
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any


17

--------------------------------------------------------------------------------











other jurisdiction described in clause (a) above, (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any United States withholding tax that is imposed on amounts
payable to such Non-U.S. Lender at the time such Non-U.S. Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding tax pursuant
to Section 2.15(a), (d) any withholding tax that is imposed on amounts payable
to a Lender that is attributable to such Lender’s failure to comply with Section
2.15(e) or (f), (e) any taxes assessed on a recipient under the laws of the
Netherlands, if and to the extent such taxes become payable as a result of such
recipient having a substantial interest (aanmerkelijk beland) as defined in the
Dutch Income Tax Act (Wet inkomstenbelasting 2001) in a Loan Party that is
resident in the Netherlands for tax purposes and (f) any United States
withholding tax that is imposed by reason of FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Finance Lease” means any lease of property classified as a “finance lease” on
both the balance sheet and income statement for financial reporting purposes
under GAAP.
“Finance Lease Obligations” means, as applied to any Person, an obligation that
is required to be accounted for as a Finance Lease (and not an Operating Lease)
on both the balance sheet and income statement for financial reporting purposes
in accordance with GAAP. At the time any determination thereof is to be made,
the amount of the liability in respect of a Finance Lease would be the amount
required to be reflected as a liability on such balance sheet in accordance with
GAAP.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent Borrower.
“Fiscal Quarter” means with respect to the Parent Borrower and its Subsidiaries,
and with respect to any Fiscal Year, (a) each of the quarterly periods ending 13
calendar weeks,


18

--------------------------------------------------------------------------------











26 calendar weeks, 39 calendar weeks and 52 or 53 calendar weeks, as the case
may be, after the end of the prior Fiscal Year or (b) such other quarterly
periods as the Parent Borrower shall adopt after giving prior written notice
thereof to the Lenders.
“Fiscal Year” means with respect to the Parent Borrower and its Subsidiaries,
(a) the 52‑ or 53-week annual period, as the case may be, ending on the Saturday
nearest to March 31 of each calendar year or (b) such other fiscal year as the
Parent Borrower shall adopt with the prior written consent of the Required
Lenders (which consent shall not be unreasonably withheld). Any designation of a
particular Fiscal Year by reference to a calendar year shall mean the Fiscal
Year ending during such calendar year.
“Five-Year Credit Agreement” means that certain Credit Agreement, dated as of
August 12, 2019, among Ralph Lauren Corporation, RL Finance B.V., Ralph Lauren
Europe Sàrl, Ralph Lauren Asia Pacific Limited, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and the other parties party
thereto, as in effect on the date hereof.
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to United
States law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, state-owned or state-controlled
entity, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including supranational bodies (such
as the European Union or European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services


19

--------------------------------------------------------------------------------











for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. For purposes of all calculations provided for in
this Agreement, the amount of any Guarantee of any guarantor shall be deemed to
be the lower of (x) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (y) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Parent Borrower in good faith.
“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit C.
“Guarantor” means (a) with respect to both the Parent Borrower Obligations and
the Subsidiary Obligations, each Domestic Subsidiary that becomes a party to the
Guarantee Agreement on the Effective Date and each Domestic Subsidiary that,
subsequent to the Effective Date, becomes a Significant Subsidiary (as defined
in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal Regulations)
and (b) with respect to the Subsidiary Obligations only, the Parent Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.
“HKD Screen Rate” means, with respect to any Interest Period, the percentage
rate per annum for deposits in Hong Kong Dollars for a period beginning on the
first day of such Interest Period and ending on the last day of such Interest
Period, displayed under the heading “HKAB HKD Interest Settlement Rates” on the
Reuters Screen HKABHIBOR Page (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as selected by the Administrative Agent from time to
time in its reasonable discretion) as of 11:00 a.m. Hong Kong time two business
days prior to the commencement of such Interest Period.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“IBA” has the meaning assigned to such term in Section 2.12.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all


20

--------------------------------------------------------------------------------











obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business and any earnout obligations or similar deferred or contingent purchase
price obligations not overdue or which do not appear as a liability on a balance
sheet of such Person incurred in connection with any acquisition of property or
series of related acquisitions of property that constitutes (i) assets
comprising all or substantially all of a business or operating unit of a
business, (ii) all or substantially all of the common stock or other Equity
Interests of a Person or (iii) in any case where clauses (i) and (ii) above are
inapplicable, the Acquired Rights), (e) all Indebtedness of others secured by
any Lien on property owned or acquired by such Person (to the extent of such
Person’s interest in such property), whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Finance Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all payment
and performance obligations of every kind, nature and description of such Person
under or in connection with Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitment shall be deemed not to be Indebtedness.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning assigned to it in Section 10.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, beginning September 30, 2020, and (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more


21

--------------------------------------------------------------------------------











than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Parent Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate, or
HKD Screen Rate, as applicable) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate, or HKD Screen Rate, as applicable, for the longest period for
which the LIBO Screen Rate, or HKD Screen Rate, as applicable, is available (for
the applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate, or HKD Screen Rate, as applicable, for the shortest
period (for which that LIBO Screen Rate, or HKD Screen Rate, as applicable, is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of Equity Interests or other securities of, or
any assets constituting a business unit of, any other Person, or any direct or
indirect loan, advance or capital contribution by such Person to any other
Person. In computing the amount involved in any Investment at the time
outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included, (b)
there shall not be deducted from the amounts invested in such other Person any
amounts received as earnings (in the form of dividends, interest or otherwise)
on such Investment or as loans from such other Person and (c) unrealized
increases or decreases in value, or write-ups, write-downs or write-offs, of
Investments in such other Person shall be disregarded.
“IRS” means the United States Internal Revenue Service.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).




22

--------------------------------------------------------------------------------











“Lead Arrangers” means, individually or collectively, JPMorgan Chase Bank, N.A.
and BofA Securities, Inc., in their capacity as lead arrangers, and each of
their successors in such capacity.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” means, for any Interest Period, (i) with respect to any
Eurocurrency Borrowing for any applicable currency (other than Hong Kong
Dollars) and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), and (ii) with respect to any Eurocurrency Borrowing denominated in
Hong Kong Dollars and for any Interest Period with respect thereto, the HKD
Screen Rate; provided that if the LIBO Screen Rate as determined pursuant to
clauses (i) and (ii) of this definition would be less than 0.75%, the LIBO
Screen Rate shall be deemed to 0.75% for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement or title retention agreement (or any Finance Lease Obligations having
substantially the same economic effect as any of the foregoing, but in any event
not in respect of any Operating Lease Obligations) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Liquidity” means the sum of the aggregate amount of Unrestricted Cash of the
Parent Borrower and its Subsidiaries plus the Available Commitment under and as
defined in the Five-Year Credit Agreement (but excluding, for the avoidance of
doubt, the Available Commitment hereunder).
“Loan Documents” means this Agreement and the Guarantee Agreement.
“Loan Party” means the Borrowers and the Guarantors.


23

--------------------------------------------------------------------------------











“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and the Subsidiaries taken as a whole or (b) the rights and remedies,
taken as a whole, of the Administrative Agent and the Lenders under the Loan
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means (x) if the Springing Maturity Condition does not occur,
May 25, 2021 and (y) if the Springing Maturity Condition occurs, the Springing
Maturity Date; provided that, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, contributed to or required to be contributed to by any Loan Party or
its ERISA Affiliates.
“Net Income” (“Net Loss”) means with respect to any Person or group of Persons,
as the case may be, for any fiscal period, the difference between (a) gross
revenues of such Person or group of Persons and (b) all costs, expenses and
other charges incurred in connection with the generation of such revenue
(including, without limitation, taxes on income), determined on a consolidated
or combined basis, as the case may be, and in accordance with GAAP.
“Non-U.S. Lender” means any Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it in its reasonable discretion; provided, further, that if any of the
aforesaid rates as so determined be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.


24

--------------------------------------------------------------------------------











“Operating Lease” means any lease of property classified as an “operating lease”
on both the balance sheet and income statement for financial reporting purposes
under GAAP.
“Operating Lease Obligations” means, as applied to any Person, an obligation
that is required to be accounted for as an Operating Lease (and not a Finance
Lease). At the time any determination thereof is to be made, the amount of the
liability in respect of an Operating Lease would be the amount required to be
reflected as a liability on such balance sheet in accordance with GAAP.
“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17).
“Outside Date” means June 15, 2020 provided that if, on or prior to June 15,
2020, the Parent Borrower has launched and priced Additional Specified Notes
Indebtedness (as defined in the Five-Year Credit Agreement), but such Additional
Specified Notes Indebtedness has not been issued and settled, the Outside Date
shall instead be June 17, 2020.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Parent Borrower” means Ralph Lauren Corporation, a Delaware corporation.
“Parent Borrower Obligations” means the unpaid principal of and interest on the
Loans made to and reimbursement obligations of the Parent Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of the Parent Borrower and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Parent Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) and all other obligations and liabilities of the Parent Borrower to
the Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or


25

--------------------------------------------------------------------------------











contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Specified Swap Agreement, any Specified Cash Management Agreement,
any guarantee thereof or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Parent Borrower pursuant hereto) or
otherwise.
“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04(c)(i).
“Patriot Act” has the meaning assigned to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Parent Borrower or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person including the equity interest of any Person in which the Borrower or any
Subsidiary owns an equity interest, (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person,
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such license’s rights
under such license) under a trademark license to such licensee from the Parent
Borrower or any of its Affiliates or (iv) intellectual property or licenses of
intellectual property, provided that:
(a)    the assets so acquired or, as the case may be, the assets of the Person
so acquired shall be in a Related Line of Business;
(b)    no Default shall have occurred and be continuing at the time thereof or
would result therefrom;
(c)    such acquisition shall be effected in such manner so that the acquired
Equity Interests, assets or rights are owned either by the Parent Borrower or a
Subsidiary and, if effected by merger, consolidation or amalgamation, the
continuing, surviving or resulting entity shall be the Parent Borrower or a
Subsidiary, provided that, nothing in this clause shall be deemed to limit the
ability of the Parent Borrower or any Subsidiary to grant to a different
licensee any acquired license rights described in clause (iii) above (or any
rights derivative therefrom); and
(d)    the Parent Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenant contained
in Section 6.07 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements are available, as
if such acquisition had occurred on the first day of each relevant period for
testing such compliance.


26

--------------------------------------------------------------------------------











“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.04;
(b)    landlords, carriers’, warehousemen’s, mechanics’, shippers’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations, and pledges and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements;
(d)    pledges and deposits to secure the performance of tenders, bids, trade
contracts, leases, public or statutory obligations, warranty requirements,
surety and appeal bonds, bonds posted in connection with actions, suits or
proceedings, performance and bid bonds and other obligations of a like nature,
in each case in the ordinary course of business;
(e)    Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Parent Borrower or any of its Subsidiaries;
(f)    judgment, attachment or other similar liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;
(g)    easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary; and
(h)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America);
(b)    investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;


27

--------------------------------------------------------------------------------











(c)    investments in certificates of deposit, eurocurrency time deposits,
banker’s acceptances and time deposits maturing within three years from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any commercial bank which
has a combined capital and surplus and undivided profits of not less than
$100,000,000;
(d)    repurchase agreements with a term of not more than 180 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;
(e)    securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;
(f)    securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
(g)    shares of money market funds that (i) comply with the criteria set forth
in (a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;
(h)    in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets; and
(i)    corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least A-, or their equivalent, as follows:
(i)       corporate notes and bonds; and
(ii)       medium term notes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).


28

--------------------------------------------------------------------------------











“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent in its reasonable discretion) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent in its reasonable
discretion). Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.
“Priority Indebtedness” means (a) Indebtedness of the Parent Borrower or any
Subsidiary (other than that described in Section 6.01(e)) secured by any Lien on
any asset(s) of the Parent Borrower or any Subsidiary and (b) Indebtedness of
any Subsidiary which is not a Guarantor, in each case owing to a Person other
than the Parent Borrower or any Subsidiary.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.17.
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party (other than any Loan Party that is a Foreign Subsidiary of the Parent
Borrower) that, at all times during the Swap Guarantee Eligibility Period, has
total assets exceeding $10,000,000 or otherwise constitutes an Eligible Contract
Participant and can cause another person to qualify as an Eligible Contract
Participant with respect to such Swap Obligation at such time by entering into a
keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Register” has the meaning set forth in Section 10.04(b)(iv).
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


29

--------------------------------------------------------------------------------











“Related Line of Business” means: (a) any line of business in which the Parent
Borrower or any of its Subsidiaries is engaged as of, or immediately prior to,
the Effective Date, (b) any wholesale, retail or other distribution of products
or services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).
“Required Lenders” means, subject to Section 2.19(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.
“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent Borrower or any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.


30

--------------------------------------------------------------------------------











“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any government that is itself the subject or target of
Sanctions or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a), (b) or (c), or (e) any Person otherwise
the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card, credit card or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Parent Borrower or any of the Subsidiary
Borrowers and any Lender or affiliate thereof.
“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by the Parent
Borrower or any of the Subsidiary Borrowers and any Person that is a Lender or
an affiliate of a Lender at the time such Swap Agreement is entered into.
“Springing Maturity Condition” means that, to the extent the Maturity Date has
not occurred prior to such time, the Parent Borrower or any Subsidiary shall
issue one or more series of senior notes, whether issued in a public offering,
Rule 144A, private placement or otherwise (the date of such issuance, the
“Springing Maturity Date”), either (x) at any time after the 2020 Senior Notes
have been prepaid, redeemed, repurchased, defeased or otherwise satisfied in
full or (y) in an amount in excess of the amount necessary to refinance the 2020
Senior Notes (including fees and expenses payable in connection with such
refinancing).
“Springing Maturity Date” has the meaning set forth in the definition of
“Springing Maturity Condition”.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding


31

--------------------------------------------------------------------------------











(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other Person
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, directly or indirectly, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” means any subsidiary of the Parent Borrower.
“Subsidiary Borrower” means, as applicable, RL Finance B.V., a private company
with limited liability organized under the laws of the Netherlands, Ralph Lauren
Europe Sàrl (société à responsabilité limitée), a limited liability company
organized under the laws of Switzerland, or Ralph Lauren Asia Pacific Limited, a
limited liability company organized under the laws of Hong Kong.
“Subsidiary Obligations” means the unpaid principal of and interest on the Loans
made to and reimbursement obligations of each Subsidiary Borrower (including,
without limitation, interest accruing after the maturity of the Loans made to
and reimbursement obligations of such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of the
Subsidiary Borrowers to the Administrative Agent or to any Lender (or, in the
case of Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Specified Swap Agreement, any Specified Cash Management Agreement, any
guarantee thereof or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise; provided, that for
purposes of determining the obligations of any Guarantor under this Agreement
and the Guarantee Agreement, the definition of “Subsidiary Obligations” shall
not create any guarantee by any Guarantor of any Excluded Swap Obligations of
such Guarantor.






32

--------------------------------------------------------------------------------











“Supported QFC” has the meaning set forth in Section 10.17.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Guarantee Eligibility Period” means, with respect to a Guarantor and the
relevant Swap Obligation, the period from and including the date on which the
relevant guarantee (or grant of the relevant security interest, as applicable)
became effective with respect to such Swap Obligation until the date on which
such guarantee (or grant of the relevant security interest, as applicable) is no
longer in effect. For the avoidance of doubt, the Swap Guarantee Eligibility
Period shall commence on the date of the execution of a Swap if the
corresponding guarantee (or grant of security interest) is then in effect, and
otherwise it shall commence on the date of execution and delivery of the
relevant guarantee (or grant of security interest) unless the guarantee (or
relevant collateral agreement or pledge documentation, as applicable) specifies
a subsequent effective date.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Swiss 10-Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) (including the Lenders) of a Swiss
Borrower under this Agreement that are not Swiss Qualifying Banks must not at
any time exceed 10, in each case in accordance with the meaning of the Swiss
Guidelines or the applicable legislation or explanatory notes addressing the
same issues that are in force at such time.
“Swiss 20-Non-Bank Rule” means the rule that (without duplication) the aggregate
number of lenders (including the Lenders), other than Swiss Qualifying Banks, of
a Swiss Borrower under all its outstanding debt relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement),
facilities and/or private placements) must not at any time exceed 20, in each
case in accordance with the meaning of the Swiss Guidelines or the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.
“Swiss Borrower” means, for purposes of Swiss Withholding Tax, a Borrower that
is organized under the laws of Switzerland or which is treated as resident in
Switzerland for Swiss Withholding Tax purposes.


33

--------------------------------------------------------------------------------











“Swiss Guidelines” means all relevant guidelines or explanatory notes issued by
the Swiss Federal Tax Administration as amended, replaced or newly issued from
time to time, including the established practice of the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
“Swiss Loan Party” means a Swiss Borrower and each Loan Party that is organized
under the laws of Switzerland (each, a “Swiss Loan Party”).
“Swiss Non-Bank Rules” means the Swiss 10-Non-Bank Rule and the Swiss
20-Non-Bank Rule.
“Swiss Permitted Non-Qualifying Banks” means, in aggregate, up to 10 Lenders
which are not, in each case, a Swiss Qualifying Bank; and “Swiss Permitted
Non-Qualifying Bank” means one of them.
“Swiss Qualifying Bank” means (a) any bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time; and (b) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all and in each case in
accordance with the Swiss Guidelines.
“Swiss Withholding Tax” means the tax imposed based on the Swiss Federal Act on
Withholding Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer vom
13. Oktober 1965, SR 642.21), as amended from time to time together with the
related ordinances, regulations and guidelines.
“Switzerland” means the Swiss Confederation.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent, and its successors in such capacity.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including interest,
additions to tax or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and by the Guarantors of the Guarantee Agreement, the borrowing
of Loans, the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


34

--------------------------------------------------------------------------------











“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Cash” means, with respect to any Person, the cash and Permitted
Investments of such Person on a consolidated basis that are not treated as
restricted under GAAP.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.17.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f).
“Voting Stock” means stock of any class or classes (however designated), or
other Equity Interests, of any Person, the holders of which are at the time
entitled, as such holders, to vote for the election of the directors or other
governing body of the Person involved, whether or not the right so to vote
exists by reason of the happening of a contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” means the lawful currency of Japan.






35

--------------------------------------------------------------------------------











SECTION 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or currency (e.g., an “Alternative Currency Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurocurrency
Borrowing”) or currency (e.g., an “Alternative Currency Borrowing”).
SECTION 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 1.04.      Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard or the corresponding Accounting Standards Codification
Topic, as applicable, having a similar effect); provided, further that, if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Without limiting the
foregoing, and for the avoidance of doubt, if such a notice is given regarding a
change in GAAP after such change is adopted but prior to its becoming effective,
then the Parent Borrower and the Administrative Agent shall, acting reasonably
and in good faith, negotiate an amendment to the provisions of this Agreement
affected by such change in GAAP to preserve the original intent of such
provisions in light of


36

--------------------------------------------------------------------------------











such change (subject to the approval of the Required Lenders), which amendment
shall take effect when such change in GAAP becomes effective.
SECTION 1.05.      Exchange Rates. (a)  For purposes of calculating the Dollar
Equivalent of the principal amount of any Loan denominated in an Alternative
Currency, the Administrative Agent shall determine the Exchange Rate as of the
applicable Exchange Rate Date with respect to each Alternative Currency in which
any requested or outstanding Loan is denominated and shall apply such Exchange
Rate to determine such amount (in each case after giving effect to any Loan to
be made or repaid on or prior to the applicable date for such calculation).
(b)      For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.
SECTION 1.06.      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
SECTION 1.07.      Lenders’ Status. Each Lender hereunder confirms as of the
date hereof that it is a Swiss Qualifying Bank or counts as (only) one Swiss
Permitted Non-Qualifying Bank. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment and
Assumption or the New Lender Supplement whether it is a Swiss Qualifying Bank or
a Swiss Permitted Non-Qualifying Bank. If a Lender does not declare its status
as a Swiss Qualifying Bank or a Swiss Permitted Non-Qualifying Bank or declares
its status in that regard to be unknown, such Lender shall be treated as a
Lender which is not a Swiss Qualifying Bank or a Swiss Permitted Non-Qualifying
Bank.
ARTICLE II
The Credits
SECTION 2.01.      Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars or an Alternative
Currency to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that


37

--------------------------------------------------------------------------------











will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans. The obligations of each Borrower under this Agreement are
several although the Subsidiary Obligations are guaranteed by the Parent
Borrower under Article IX.
SECTION 2.02.      Loans and Borrowings. (a)   Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)      Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Parent Borrower may request on its own
behalf or on behalf of any other Borrower in accordance herewith. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement; and provided,
further, that no such option may be exercised by any Lender if, immediately
after giving effect thereto, amounts would become payable by a Loan Party under
Section 2.13 or 2.15 that are in excess of those that would be payable under
such Section if such option were not exercised.
(c)      At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is (i) in the
case of a Eurocurrency Borrowing denominated in dollars, an integral multiple of
$500,000 and not less than $5,000,000 and (ii) in the case of an Alternative
Currency Borrowing, the Dollar Equivalent of an integral multiple of $500,000
and not less than the Dollar Equivalent of $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Borrowings outstanding.
(d)      Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
(e)      Each Lender may, at its option, make any Loan available to any
Subsidiary Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not increase the costs to such Subsidiary Borrower with respect to such Loan or
affect the obligation of such Subsidiary Borrower to repay such Loan in
accordance with the terms of this Agreement.




38

--------------------------------------------------------------------------------











SECTION 2.03.      Requests for Borrowings. To request a Loan, the Parent
Borrower (on its own behalf or on behalf of any other Borrower) shall notify the
Administrative Agent of such request by hand delivery, telecopy or (pursuant to
procedures approved by the Administrative Agent) electronic transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Parent Borrower (a) in the case of a
Eurocurrency Borrowing denominated in dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing, or (c)  in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
(i)       the Borrower of the requested Borrowing;
(ii)       the aggregate amount of such Borrowing;
(iii)       the date of such Borrowing, which shall be a Business Day;
(iv)       whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;
(vi)       in the case of a Eurocurrency Borrowing, the currency in which such
Borrowing is to be denominated; and
(vii)       the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing (i) if such Borrowing is to be denominated in dollars, shall be an ABR
Borrowing and (ii) if such Borrowing is to be denominated in an Alternative
Currency, shall be a Eurocurrency Borrowing. If no election as to the currency
of the requested Borrowing is specified, then the requested Borrowing shall be
denominated in dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Parent Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.      [Reserved].
SECTION 2.05.      Funding of Borrowings. (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon., New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that if an ABR Borrowing is requested for
disbursement on the same day after 11:00 a.m., New York time, then


39

--------------------------------------------------------------------------------











each Lender shall make the Loan to be made by it hereunder in such manner by
3:00 p.m., New York City time. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained
with the Administrative Agent and designated by the Parent Borrower in the
applicable Borrowing Request.
(a)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available at such time in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after the date such amount is made available to the
applicable Borrower, the Administrative Agent shall promptly notify the Parent
Borrower and any other applicable Borrower of such failure and shall also be
entitled to recover such amount from the applicable Borrower, on demand, with
interest thereon at the rate per annum applicable to ABR Loans hereunder
accruing from the date of such Borrowing. If the Parent Borrower or the
applicable Borrower shall pay to the Administrative Agent such corresponding
amount, the Parent Borrower and such applicable Borrower shall have no further
obligations to such Lender with respect to such amount.
SECTION 2.06.      Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Parent Borrower (on its own behalf or on
behalf of any other Borrower) may elect to convert such Borrowing (i) in the
case of a Eurocurrency Borrowing denominated in dollars, to an ABR Borrowing; or
(ii) in the case of an ABR Borrowing, to a Eurocurrency Borrowing denominated in
dollars or to continue such Borrowing in the same currency and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Parent Borrower (on behalf of itself or any other Borrower)
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)      To make an election pursuant to this Section, the Parent Borrower (on
its own behalf or on behalf of another Borrower) shall notify the Administrative
Agent of such election by hand delivery, telecopy or electronic transmission
(pursuant to procedures approved by the Administrative Agent) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Parent Borrower by the time that a


40

--------------------------------------------------------------------------------











Borrowing Request would be required under Section 2.03 if the Parent Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable.
(c)      Each Interest Election Request shall specify the following information
in compliance with Section 2.02:
(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower (on its own behalf or
on behalf of another Borrower) shall be deemed to have selected an Interest
Period of one month’s duration.
(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)      If the Parent Borrower (on its own behalf or on behalf of another
Borrower) fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing (i) if denominated in dollars, shall be
converted to an ABR Borrowing and (ii) if denominated in an Alternative
Currency, shall be converted to a one month Interest Period denominated in the
same currency as the Eurocurrency Borrowing being continued. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Parent Borrower, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing denominated in dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
(f)      By entering into this Agreement, the parties hereto have assumed in
good faith that the interest payable at the rates specified in this Agreement is
not and will not be subject to any Tax deduction on account of Swiss Withholding
Tax. Nevertheless, if a Tax deduction on account of Swiss Withholding Tax is
required by Swiss law to be made by a Swiss Borrower in


41

--------------------------------------------------------------------------------











respect of any interest payable by it under a Loan Document and should it be
unlawful for a Swiss Borrower to comply with Section 2.15 for any reason, and if
the gross-up in accordance with Section 2.15 is effectively not paid: (i) the
applicable interest rate in relation to that interest payment shall be (A) the
interest rate which would have applied to that interest payment in the absence
of this Section 2.06(f)), divided by (B) one minus the rate at which the
relevant deduction on account of Swiss Withholding Tax is required to be made
(where the rate at which the relevant deduction on account of Swiss Withholding
Tax is required to be made is for this purpose expressed as a fraction of one
rather than as a percentage); (ii) (A) a Swiss Borrower shall be obliged to pay
the relevant interest at the adjusted rate as set forth in this Section 2.06(f),
and (B) a Swiss Borrower shall make the deduction on account of Swiss
Withholding Tax (within the time allowed and in the minimum amount required by
law) on the interest so recalculated; and (iii) all references to a rate of
interest under a Loan Document applicable to a Swiss Borrower shall be construed
accordingly. To the extent that interest payable by a Swiss Borrower under this
Agreement becomes subject to a deduction of Swiss Withholding Tax, each relevant
Lender and the Swiss Borrower shall promptly cooperate in completing any
procedural formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the Swiss
Borrower to obtain authorization to make interest payments without them being
subject to such deduction of Swiss Withholding Tax or to reduce the applicable
withholding tax rate. If a Swiss Borrower pays the interest recalculated under
this Section 2.06(f), the Swiss Borrower shall cooperate with each relevant
Lender to enable that Lender to receive a full or partial refund of the Swiss
Withholding Tax under an applicable double taxation treaty. In the event Swiss
Withholding Tax is refunded to a Lender by the Swiss Federal Tax Administration,
the relevant Lender shall immediately forward such amount to the Swiss Borrower.
This Section 2.06(f) shall not apply and no interest shall be recalculated
pursuant to this Section 2.06(f) if a deduction of Swiss Withholding Tax is due
as a result of any non-compliance by a Lender with the provisions of Section
10.04 or the Lender (i) making a misrepresentation as to its status according to
Section 1.07 as a Swiss Qualifying Bank or as (only) one Swiss Permitted
Non-Qualifying Bank or (ii) ceasing to be a Swiss Qualifying Bank or as (only)
one Swiss Permitted Non-Qualifying Bank after the time it acceded to this
Agreement. Notwithstanding anything to the contrary herein, for the avoidance of
doubt, (i) a Lender who is not treated as not being a Swiss Qualifying Bank
shall not be under any obligation to change its status into a Swiss Qualifying
Bank, (ii) the documentation which a Lender executes on becoming a party hereto
shall not be invalidated by any failure of a Lender to comply with this Section
2.06(f), Section 10.04 or Section 1.07 and (iii) none of the Loan Documents
shall be invalidated by any failure of a Lender to comply with this Section
2.06(f), Section 10.04(b)(i)(A) or Section 1.07 or indicates its status as a
Swiss Qualifying Bank or Swiss Permitted Non-Qualifying Bank as unknown.
SECTION 2.07.      Termination and Reduction of Commitments. (a)  Unless
previously terminated in accordance with this Agreement, the Commitments shall
terminate on the Maturity Date.
(b)      The Parent Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000, or, if less than $1,000,000, the remaining amount of the total
Commitments, and (ii) the Parent Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of


42

--------------------------------------------------------------------------------











the Loans in accordance with Section 2.09, the total Revolving Credit Exposures
would exceed the total Commitments.
(c)      The Parent Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Parent Borrower may
state that such notice is conditioned upon another event, such as the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
SECTION 2.08.      Repayment of Loans; Evidence of Debt. (a)  Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan made to
such Borrower on the Maturity Date.
(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)      The Administrative Agent shall maintain a Register pursuant to Section
10.04(b)(iv) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder, the Type and currency thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)      The entries made in the accounts and Register maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)      Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


43

--------------------------------------------------------------------------------











SECTION 2.09.      Prepayment of Loans. (a)  Each Borrower shall have the right
at any time and from time to time to prepay voluntarily any Borrowing made to
such Borrower in whole or in part without premium or penalty, subject to prior
notice in accordance with paragraph (b) of this Section.
(b)      The Parent Borrower (on its own behalf or on behalf of any other
Borrower) shall notify the Administrative Agent in writing (by hand delivery,
telecopy or (pursuant to procedures approved by the Administrative Agent)
electronic transmission) of any voluntary prepayment hereunder prior to (i) in
the case of ABR Loans, 11:00 a.m., New York City time, on such date of
prepayment, (ii) in the case of Eurocurrency Loans denominated in dollars, 12:00
noon, New York City time, on the Business Day immediately preceding such date of
prepayment, (iii) in the case of Eurocurrency Loans denominated in Euros, 12:00
noon, New York City time, three Business Days prior to such date of prepayment
and (iv) in the case of Eurocurrency Loans denominated in any Alternative
Currencies other than Euros, 12:00 noon, New York City time, four Business Days
prior to such date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and whether the prepayment is of Eurocurrency
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each; provided that, if a notice of voluntary prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07.
Promptly following receipt of any such notice the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial voluntary prepayment of
any Borrowing shall be in an aggregate principal amount of $500,000 or a
multiple of $100,000 in excess thereof (or the Dollar Equivalent thereof). Each
voluntary prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.
(c)      If on any Exchange Rate Date the Administrative Agent determines that
the total Revolving Credit Exposure exceeds 105% of the total Commitments, the
Borrowers shall within three Business Days after such date, prepay Loans in an
aggregate amount such that, after deducting therefrom the amount so prepaid, the
total Revolving Credit Exposure does not exceed the total Commitments.
(d)      If, as of the last Business Day of any calendar week, commencing with
the first complete calendar week after the Effective Date, the Consolidated Cash
Balance exceeds $1,000,000,000 as of the end of such applicable Business Day
(such excess, the “Excess Cash Amount”), then the Borrowers shall, on the next
Business Day thereafter, prepay the Loans in an aggregate principal amount equal
to the lesser of (x) the Excess Cash Amount and (y) the aggregate principal
amount of Loans then outstanding.
(e)      Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and any amounts payable pursuant to Section 2.14.






44

--------------------------------------------------------------------------------











SECTION 2.10.      Fees. (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Effective Date to the last day of the Availability
Period, computed at the Applicable Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made.
Commitment fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifth Business Day
following such last day, commencing on October 7, 2020; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)      [Reserved].
(c)      The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Lenders. Except as
may be expressly agreed in writing between the Parent Borrower and the
Administrative Agent with respect to fees to the Administrative Agent, fees paid
shall not be refundable under any circumstances (other than in the case, and to
the extent, of any overpayment thereof by the applicable Borrower).
SECTION 2.11.      Interest; Eurocurrency Tranches. (a)  The Loans comprising
each ABR Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)      The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)      The interest rate for Loans denominated in Alternative Currencies shall
be subject to customary adjustments if and to the extent loans denominated in
such Alternative Currencies are not customarily priced on a LIBO Rate basis;
provided, however that such adjustments shall not apply to Loans denominated in
Euros, Yen or Hong Kong Dollars.
(d)      Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


45

--------------------------------------------------------------------------------











(e)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of all of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(f)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to (i) the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate or (ii) the
LIBO Rate or Interpolated Rate at times when the LIBO Rate or Interpolated Rate
is based on the HKD Screen Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.12.      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
(a)      the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that by reason of circumstances
affecting the relevant market adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate (including because the LIBO
Screen Rate is not available or published on a current basis), as applicable,
for such Interest Period; or
(b)      the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
(on its own behalf or on behalf of any other Borrower) and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing; provided that (A) if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted and (B) if the
circumstances giving rise to such notice affect only one currency, then
Borrowings in other permitted currencies shall be permitted. The Administrative
Agent agrees to give prompt notice to the Parent Borrower when the circumstances
that gave rise to a notice under this Section 2.12 no longer exist. If at any
time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause


46

--------------------------------------------------------------------------------











(a) have not arisen but either (w) the supervisor for the administrator of the
LIBO Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall enter into an amendment to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than 0.75%, such rate shall be deemed to be 0.75% for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this paragraph (but, in
the case of the circumstances described in clauses (w), (x) or (y) above, only
to the extent the LIBO Screen Rate for the applicable currency and such Interest
Period is not available or published at such time on a current basis), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
dollars, such Borrowing shall be made as an ABR Borrowing. The LIBO Rate is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances, this Section provides a mechanism for
determining an alternative rate of interest. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof.


47

--------------------------------------------------------------------------------











SECTION 2.13.      Increased Costs. (a)  If any Change in Law shall:
(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
(ii)       [reserved]; or
(iii)       shall subject the Administrative Agent or any Lender to any Taxes
(other than (A) Indemnified Taxes indemnified under Section 2.15, (B) Taxes
described in clauses (b) through (f) of the definition of Excluded Taxes or (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of (iii) to such Administrative Agent or Lender) of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make such Loan) or to increase the cost to the Administrative Agent or such
Lender or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Lender hereunder (whether of principal, interest or
otherwise), then the Parent Borrower will pay to the Administrative Agent or
such Lender, as the case may be, upon demand of such Person, such additional
amount or amounts as will compensate the Administrative Agent or such Lender, as
the case may be, for such additional costs incurred or reduction suffered.
(b)      If any Lender reasonably determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital (or on the capital of any corporation
controlling such Lender) as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such controlling corporation’s policies with
respect to capital adequacy or liquidity), then from time to time the Parent
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation for any such reduction
suffered.
(c)      A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender as specified in paragraph (a), (b) or (e) of this
Section, containing (i) a reasonably detailed explanation of the basis on which
such amount or amounts were calculated and the Change in Law by reason of which
it has become entitled to be so compensated and (ii) confirmation of the matters
set forth in the last sentence of Section 2.13(d), shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. No Lender shall
be entitled to the benefits of this Section 2.13 unless such Lender shall have
complied with the requirements of this Section 2.13. The Parent Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Parent Borrower shall not be
required to compensate a Lender pursuant to this


48

--------------------------------------------------------------------------------











Section for any increased costs or reductions incurred more than 90 days prior
to the date that such Lender notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof. Notwithstanding any other provision of this Section
2.13, no Lender shall demand compensation for any increased costs or reduction
referred to above in this Section if it shall not then be the general policy of
such Lender to demand such compensation in similar circumstances from comparable
borrowers under comparable provisions of other credit agreements, if any (it
being understood, for the avoidance of doubt, that a waiver by any Lender in any
given case of its right to demand such compensation from any given borrower
shall not, in and of itself, be deemed to constitute a change in the general
policy of such Lender).
(e)      If the cost to any Lender of making or maintaining any Loan to a
Subsidiary Borrower that is a Foreign Subsidiary is increased (or the amount of
any sum received or receivable by any Lender or its lending office is reduced)
by an amount deemed by such Lender to be material, by reason of the fact that
such Subsidiary Borrower is a Foreign Subsidiary, such Subsidiary Borrower shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent), which such
Lender shall make within 90 days from the day such Lender has notice of such
increased cost or reduction.
SECTION 2.14.      Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 2.17, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss and reasonable cost and
expense attributable to such event (excluding loss of margin). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the applicable eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, containing a reasonably detailed calculation of such amounts,
shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate


49

--------------------------------------------------------------------------------











within 10 days after receipt thereof. No Lender shall be entitled to the
benefits of this Section 2.14 unless such Lender shall have complied with the
requirements of this Section 2.14.
SECTION 2.15.      Taxes. (a)   Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.15), the amounts received with respect to this agreement equal the sum
which would have been received had no such deduction or withholding been made.
(b)      The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.
(c)      Each Loan Party shall indemnify the Administrative Agent and each
Lender, as promptly as possible but in any event within 30 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of such Loan Party
under any Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and including
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, together with, to
the extent available, a certified copy of a receipt issued by such Governmental
Authority evidencing such payment or other evidence of such payment reasonably
satisfactory to such Loan Party, delivered to such Loan Party as soon as
practicable after any such payment by a Lender or by the Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)      A payment to a Lender shall not be increased under paragraph (a) or (b)
of this Section 2.15 and no indemnification is due under paragraph (c) of this
Section 2.15 if on the date on which the payment falls due the payment could
have been made without any deduction on account of Swiss Withholding Tax (i) had
the Lender correctly declared its status as to whether it is a Swiss Qualifying
Bank, (ii) had the Lender complied with the assignment, transfer or exposure
transfer restrictions pursuant to this Agreement, (iii) had the Lender not
ceased to be a


50

--------------------------------------------------------------------------------











Swiss Qualifying Bank, or (iv) had the Swiss Non-Bank Rules not been breached as
a result of an assignment or transfer of rights and obligations under this
Agreement after the occurrence of an Event of Default.
(f)      (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax, with respect to payments made under this Agreement or any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,
(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)      any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(i)     in the case of Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of the applicable IRS Form
W-8 establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, the applicable IRS
Form W-8 establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(ii)     executed originals of IRS Form W-8ECI;


51

--------------------------------------------------------------------------------











(iii)     in the case of Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of the
applicable IRS Form W-8; or to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, the applicable IRS Form W-8, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)      any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)      If a payment made to a Lender hereunder or under any other Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable, or those under an intergovernmental agreement entered into in
connection with the implementation of Sections 1471 through 1474 of the Code),
such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


52

--------------------------------------------------------------------------------











(g)      Each Lender shall indemnify the Administrative Agent, within 10 days
after demand therefor, for the full amount of any Taxes imposed by any
Governmental Authority, together with any reasonable costs and expenses arising
therefrom or with respect thereto, that are attributable (i) to such Lender and
that are payable or paid by the Administrative Agent and (ii) to a Lender’s
failure to comply with the provisions of Section 10.04(c) relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
(h)      If the Administrative Agent or a Lender determines that it has received
a refund which, in the good faith judgment of the Administrative Agent or such
Lender, as the case may be, is allocable to any Indemnified Taxes or Other Taxes
as to which it has been indemnified by a Loan Party or with respect to which a
Loan Party has paid additional amounts pursuant to this Section 2.15, it shall
promptly pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority attributable to such amount (including the reasonable
out-of-pocket expenses described above of the Administrative Agent or such
Lender)) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any Loan
Party or any other Person.
(i)      For purposes of this Section, the term “applicable law” includes FATCA.
SECTION 2.16.      Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2300 and to the wire
instructions of the Administrative Agent set forth in Section 9.06 (or such
other address or wire instructions of the Administrative Agent that may be
provided from time to time by the Administrative Agent), except that payments
pursuant to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars except payments


53

--------------------------------------------------------------------------------











of principal of and interest on any Alternative Currency Loan shall be paid in
the applicable currency.
(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees,
expenses and other amounts then due hereunder, such funds shall be applied (i)
first, towards payment of interest, fees, expenses and other amounts then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, fees, expenses and other amounts then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to Excluded Swap Obligations of such Guarantor.
(c)      If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the applicable Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply), or any payment obtained pursuant to a court order. Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
(d)      Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


54

--------------------------------------------------------------------------------











(e)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)      In order to expedite the transactions contemplated by this Agreement,
each Subsidiary Borrower hereby appoints the Parent Borrower to act as agent on
behalf of such Subsidiary Borrower for the purpose of (i) giving any notices or
requests contemplated to be given by such Subsidiary Borrower pursuant to this
Agreement, including, without limitation, Borrowing Requests, prepayment notices
and Interest Election Requests and (ii) paying on behalf of such Subsidiary
Borrower any Subsidiary Obligations owing by such Subsidiary Borrower; provided,
that each Subsidiary Borrower shall retain the right, in its discretion, to give
directly any or all of such notices or requests or to make directly any or all
of such payments.
(g)      The obligations of each Borrower under this Agreement are several
although the Subsidiary Obligations are guaranteed by the Parent Borrower under
Article IX.
SECTION 2.17.      Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.13, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender.
(b)      If (i) any Lender requests compensation under Section 2.13, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender is a Defaulting Lender or (iv) any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders (with the percentage in such definition being
deemed to be 66 2/3% for this purpose) has been obtained), then the Parent
Borrower may, at its sole expense (in the case of clauses (i), (ii) and (iv) of
this Section 2.17(b) only), upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04,
provided that the Parent Borrower shall be required to pay the processing and
recordation fee referred to in Section 10.04(b)(ii)(C), or pursuant to deemed
assignment provisions established by the Administrative Agent to which the
Parent Borrower has previously consented in writing), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to


55

--------------------------------------------------------------------------------











the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of an assignment pursuant
to clause (iv) above, no Default shall have occurred and be continuing. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Parent Borrower to require such assignment and delegation cease to
apply. No such assignment shall be deemed to be a waiver of any rights which any
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.
SECTION 2.18.      [Reserved].
SECTION 2.19.      Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)      fees shall cease to accrue on the unfunded portion of the Available
Commitment of such Defaulting Lender pursuant to Section 2.10(a); and
(b)      the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of each Lender or each Lender
affected thereby.
ARTICLE III
Representations and Warranties
The Parent Borrower represents and warrants and each Subsidiary Borrower
represents and warrants (to the extent specifically applicable to such
Subsidiary Borrower) to the Lenders that:
SECTION 3.01.      Organization; Powers. Each of the Borrowers, the Guarantors
and the Parent Borrower’s Significant Subsidiaries (as defined in Regulation
S-X, part 210.1-02 of Title 17 of the Code of Federal Regulations) is duly
organized, validly existing and, other than the Swiss Loan Party, in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States of America) under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.


56

--------------------------------------------------------------------------------











SECTION 3.02.      Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. Each Loan Document has
been duly executed and delivered by each Loan Party which is a party thereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, liquidation, reconstruction, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.      Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
Parent Borrower or any other Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
any material agreement or other material instrument binding upon Parent Borrower
or other Loan Party its assets, or give rise to a right thereunder to require
any payment to be made by Parent Borrower or any of its Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of Parent
Borrower or any of other Loan Party.
SECTION 3.04.      Financial Condition; No Material Adverse Change. (a)  The
Parent Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended March 30, 2019, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarters and
the portion of the Fiscal Year ended June 30, 2019, September 30, 2019 and
December 31, 2019, each certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)      Since March 30, 2019 there has been no material adverse change in the
business, operations, property or condition (financial or otherwise) of the
Parent Borrower and its Subsidiaries, taken as a whole; provided that, only
during the period from the Effective Date until March 31, 2021, the impacts of
the Coronavirus pandemic on the business, assets, operations, property or
financial condition of the Parent Borrower and its Subsidiaries taken as a whole
that (A) have already occurred and were disclosed in writing to the Lenders in
the materials distributed to the Lenders on May 22, 2020 and (B) that were
reasonably foreseeable (in consequence and duration) in light of any event,
development or circumstance described in the foregoing clause (A) (provided that
any such additional impacts described in this clause (B) are similar to the
previously disclosed impacts described in the foregoing clause (A)), will in
each case be disregarded for purposes of determining whether a material adverse
change in the business, operations, property or financial condition of the
Parent Borrower and its Subsidiaries, taken as a whole, has occurred.
SECTION 3.05.      Properties. (a)  Each of the Parent Borrower and the other
Loan Parties has good title to, or valid leasehold interests in, all its real
and personal property


57

--------------------------------------------------------------------------------











material to the operation of its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes or such
other defects as, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
(b)      Each of the Parent Borrower and the other Loan Parties owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business as currently conducted, and the
use thereof by the Parent Borrower and the other Loan Parties does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.06.      Litigation and Environmental Matters. (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting Parent Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for actions, suits or proceedings disclosed
prior to December 30, 2019 in reports publicly filed by the Parent Borrower
under the Securities Exchange Act of 1934, as amended, which disclosure was true
and correct in all material respects as of the date made and as of the Effective
Date) or (ii) that involve this Agreement or the Transactions.
(b)      Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Parent Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Laws or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07.      Compliance with Laws and Agreements. (a)  Each of the Parent
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
(b)   The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and, to the knowledge of the Parent Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Parent Borrower being designated as a Sanctioned Person. None of (a)
the Parent Borrower, any Subsidiary or, to the knowledge of the Parent Borrower,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Parent Borrower, any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned


58

--------------------------------------------------------------------------------











Person. No Transactions contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.
SECTION 3.08.      Investment Company Status. Neither the Parent Borrower nor
any of its Subsidiaries is required to be registered as an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.
SECTION 3.09.      Taxes. Each of the Parent Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves to the extent required
by GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10.      ERISA. (i) Except as could not reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder, and each Foreign
Plan is in compliance with applicable non-United States law and regulations
thereunder, and (ii) no ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and Foreign Plan Events for which liability has been imposed or is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $10,000,000 the fair market value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification No. 715: Compensation Retirement Benefits) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.
SECTION 3.11.      Disclosure. All of the reports, financial statements and
certificates furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (as modified or supplemented by other
information so furnished prior to the date on which this representation and
warranty is made or deemed made) do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Parent Borrower and the Subsidiary Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Effective Date, to the best knowledge of the
Parent Borrower, the information included in the Beneficial Ownership
Certification provided by a Borrower on or prior to the Effective Date to any
Lender in connection with this Agreement is true and correct in all respects.


59

--------------------------------------------------------------------------------











SECTION 3.12.      Subsidiary Guarantors. Set forth on Schedule 3.12 is a list
of each Subsidiary which, in accordance with Section 4.01(b), is required to be
a Guarantor under the Guarantee Agreement on the Effective Date.
SECTION 3.13.      Anti-Corruption Laws and Sanctions. The Borrowers have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Borrowers, their subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrowers, their subsidiaries and their respective officers
and directors and to the knowledge of the Borrowers their employees and agents,
are in compliance in all material respects with Anti-Corruption Laws and
applicable Sanctions and are not knowingly engaged in any activity that would
reasonably be expected to result in a Borrower being designated as a Sanctioned
Person. None of (a) the Borrowers, any Subsidiary, any of their respective
directors or officers or to the knowledge of the Borrowers or such Subsidiary
employees, or (b) to the knowledge of the Borrowers, any agent of a Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions. The foregoing representations
in this Section 3.13 will not apply to any party hereto to which Council
Regulation (EC) 2271/96 (the “Blocking Regulation”) applies, if and to the
extent that such representations are or would be unenforceable by or in respect
of that party pursuant to, or would otherwise result in a breach and/or
violation of, (i) any provision of the Blocking Regulation (or any law or
regulation implementing the Blocking Regulation in any member state of the
European Union) or (ii) any similar blocking or anti-boycott law in the United
Kingdom.
SECTION 3.14.      EEA Financial Institutions. No Loan Party is an Affected
Financial Institution.
SECTION 3.15.      Plan Assets; Prohibited Transactions. None of the Borrowers
or any of their subsidiaries is an entity deemed to hold “plan assets” (within
the meaning of the Plan Asset Regulations), and neither the execution, delivery
nor performance of the transactions contemplated under this Agreement, including
the making of any Loan hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.
SECTION 3.16.      Margin Regulations. The Borrowers are not engaged and will
not engage, principally or as one of their important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of the Borrowers only or of the Borrowers and their
subsidiaries on a consolidated basis) will be Margin Stock.
SECTION 3.17. Compliance with Swiss Non-Bank Rules. (a) Subject to clause (b)
below, each Swiss Borrower represents that it is at all times in compliance with
the Swiss Non-Bank Rules; provided, that, if at any time the aggregate number of
Lenders which are not Swiss Qualifying Banks is less than ten in the aggregate,
then for the purposes of determining compliance with the Swiss 20-Non-Bank Rule
pursuant to this Section 3.16, the relevant Swiss


60

--------------------------------------------------------------------------------











Borrower shall assume that the aggregate number of not Swiss Qualifying Banks
hereunder is 10. (b) A Swiss Borrower shall not be in breach of its obligations
under clause (a) above if a Swiss Non-Bank Rule is breached as a result of one
or more Lenders (i) making a misrepresentation as to its status according to
Section 1.07 as a Swiss Qualifying Bank or as (only) one Swiss Permitted
Non-Qualifying Bank or (ii) ceasing to be a Swiss Qualifying Bank or as (only)
one Swiss Permitted Non-Qualifying Bank after the time it acceded to this
Agreement.
SECTION 3.18. Additional Specified Stimulus Indebtedness. The Parent Borrower
hereby represents and warrants that it and/or its applicable Subsidiaries have
determined in good faith in consultation with counsel that it and/or such
Subsidiaries are eligible to participate in all Additional Specified Stimulus
Indebtedness programs that the Parent Borrower and/or such Subsidiaries
currently participate in or have applied to participate in, and have taken into
consideration in making such determination the rules, regulations and guidance
related to such programs.
ARTICLE IV
Conditions
SECTION 4.01.      Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)      The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)      The Administrative Agent shall have received the Guarantee Agreement
executed and delivered by each Domestic Subsidiary, if any, which, as of the
Effective Date, is a Significant Subsidiary (as defined in Regulation S-X, part
210.1-02 of Title 17 of the Code of Federal Regulations).
(c)      [Reserved].
(d)      The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Kelley Drye & Warren LLP, counsel for the Loan Parties,
substantially in the form of Exhibit B. The Borrowers hereby request Kelley Drye
& Warren LLP to deliver the opinion provided for in the preceding sentence.








61

--------------------------------------------------------------------------------











(e)      The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions by the Loan Parties and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
(f)      The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
(g)      The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one Business Day prior to the Effective Date, reimbursement or
payment of all out‑of‑pocket expenses required to be reimbursed or paid by the
Parent Borrower hereunder.
(h)      (i) The Administrative Agent shall have received, at least five days
prior to the Effective Date, all documentation and other information regarding
the Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrowers at least 10 days prior to the
Effective Date and (ii) to the extent a Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to such
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied; further provided that, the
Borrowers shall not be required to provide any personal data or information with
respect to any individual, including without limitation personally identifiable
information, unless such data or information is required to be provided under
applicable “know your customer” and anti-money laundering rules and
regulations).
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. On the
Effective Date, (i) the Commitments of the Lenders shall be as set forth on
Schedule 2.01 and (ii) each obligation of the Loan Parties hereunder and under
each Loan Document shall be deemed to be obligations of the Loan Parties under
the Loan Documents. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 6:00 p.m., New York City time, on the Outside Date (and, in the event
such conditions are not so satisfied or waived, the Commitments shall
terminate).


62

--------------------------------------------------------------------------------











SECTION 4.02.      Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, but excluding a conversion of all or a
portion of a Borrowing from one Type to the other or a continuation of all or a
portion of a Borrowing of the same Type pursuant to Section 2.06 is subject to
the satisfaction of the following conditions:
(a)      The representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
materiality, in all respects) on and as of the date of such Borrowing (other
than such representations as are made as of a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier
date)); provided, however, that if the proceeds of such Loan are being used to
refinance maturing commercial paper issued by the Parent Borrower, then the
representations and warranties in Sections 3.04(b) and 3.06(a) shall not apply.
(b)      At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing
(c)      The Consolidated Cash Balance on such date shall not exceed
$1,000,000,000.
Each Borrowing shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
SECTION 4.03.      Additional Condition to Initial Borrowing by Subsidiary
Borrowers. The obligations of the Lenders to make the initial Loan to a
particular Subsidiary Borrower shall not become effective, with respect to such
Subsidiary Borrower, until the date on which the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of non-U.S. counsel for such Subsidiary Borrower in form and
substance customary and typical for such opinion and reasonably satisfactory to
the Administrative Agent.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Parent Borrower covenants and agrees with the Lenders that:
SECTION 5.01.      Financial Statements; Ratings Change and Other Information.
The Parent Borrower will furnish to each Lender through the Administrative
Agent:
(a)      within 90 days after the end of each Fiscal Year, the Parent Borrower’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst &


63

--------------------------------------------------------------------------------











Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided, however, that, so long as
the Parent Borrower is required to file reports under Section 13 of the
Securities and Exchange Act of 1934, as amended, the requirements of this
paragraph shall be deemed satisfied by the delivery of, the Annual Report of the
Parent Borrower on Form 10-K (or any successor form as prescribed by the
Securities and Exchange Commission) for such Fiscal Year, signed by the duly
authorized officer or officers of the Parent Borrower;
(b)      within 60 days after the end of each of the first three Fiscal
Quarters, the Parent Borrower’s consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided,
however, that, so long as the Parent Borrower is required to file reports under
Section 13 of the Securities and Exchange Act of 1934, as amended, the
requirements of this paragraph shall be deemed satisfied by the delivery of the
Quarterly Report of the Parent Borrower on Form 10-Q (or any successor form as
prescribed by the Securities and Exchange Commission) for the relevant Fiscal
Quarter, signed by the duly authorized officer or officers of the Parent
Borrower.
(c)      concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Parent Borrower
(i) stating that he or she has obtained no knowledge that a Default has occurred
(except as set forth in such certificate), (ii) if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07; and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 which has had an effect on such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(d)      concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)      promptly after the same become publicly available, copies of all other
periodic and other reports, proxy statements and other materials filed by the
Parent


64

--------------------------------------------------------------------------------











Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be;
(f)      promptly after the Parent Borrower shall have received notice that
Moody’s or S&P has announced a change in the rating established or deemed to
have been established for the Index Debt, written notice of such rating change;
(g)      promptly following any request therefor, (x) such other information
regarding the business affairs or financial position of the Parent Borrower or
any other Loan Party, or compliance with the terms of this Agreement, as the
Administrative Agent on behalf of any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation, provided that the Parent Borrower shall not
be required to provide any personal data or information with respect to any
individual, including without limitation personally identifiable information,
unless such data or information is required to be provided under applicable
“know your customer” and anti-money laundering rules and regulations; and
(h)      promptly after receipt thereof by any Borrower or any Subsidiary,
copies of each written notice or other written correspondence received from the
Securities and Exchange Commission (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by the Securities and Exchange Commission or such other agency
regarding financial or other operational results of any Borrower or any
Subsidiary thereof.
SECTION 5.02.      Notices of Material Events. The Parent Borrower will furnish
to the Lenders through the Administrative Agent prompt written notice of the
following after the Parent Borrower shall have obtained knowledge thereof:
(a)      the occurrence of any Default;
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
Borrower or its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)      the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in liability of any Loan Party or any of
its ERISA Affiliates in an aggregate amount exceeding $10,000,000;
(d)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and


65

--------------------------------------------------------------------------------











(e)      any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
SECTION 5.03.      Existence; Conduct of Business. The Parent Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Guarantors), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.
SECTION 5.04.      Payment of Obligations. The Parent Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.      Maintenance of Properties; Insurance. Except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, the Parent Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and except for surplus and obsolete properties, and (b) maintain, with
financially sound and reputable insurance companies, insurance on such of its
property and in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
SECTION 5.06.      Books and Records; Inspection Rights. The Parent Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which entries in conformity in all material respects with all
applicable laws, rules and regulations of any Governmental Authority are made of
all dealings and transactions in relation to its business and activities. The
Parent Borrower will, and will cause each of its Subsidiaries to, on an annual
basis at the request of the Administrative Agent (or at any time after the
occurrence and during the continuance of a Default), permit any representatives
designated by the Administrative Agent or any Lender (at such Lender’s expense),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records (other than materials protected by
the attorney-client privilege and materials which the Parent Borrower or such
Subsidiary, as applicable, may not disclose without violation of a
confidentiality obligation binding upon it),


66

--------------------------------------------------------------------------------











and to discuss its affairs, finances and condition with its officers and
independent accountants, so long as afforded opportunity to be present, all
during reasonable business hours. It is understood that so long as no Event of
Default has occurred and is continuing, such visits and inspections shall be
coordinated through the Administrative Agent.
SECTION 5.07.      Compliance with Laws. The Parent Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Parent
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08.      Compliance with Swiss Non-Bank Rules. (a) Subject to clause
(b) below, each Swiss Borrower will comply with the Swiss Non-Bank Rules;
provided, that, if at any time the aggregate number of Lenders which are not
Swiss Qualifying Banks is less than ten in the aggregate, then for the purposes
of determining compliance with the Swiss 20-Non-Bank Rule pursuant to this
Section 5.08, the relevant Swiss Borrower shall assume that the aggregate number
of not Swiss Qualifying Banks hereunder is 10. (b) A Swiss Borrower shall not be
in breach of its obligations under clause (a) above if a Swiss Non-Bank Rule is
breached as a result of one or more Lenders (i) making a misrepresentation as to
its status according to Section 1.07 as a Swiss Qualifying Bank or as (only) one
Swiss Permitted Non-Qualifying Bank or (ii) ceasing to be a Swiss Qualifying
Bank or as (only) one Swiss Permitted Non-Qualifying Bank after the time it
acceded to this Agreement.


SECTION 5.09.      Use of Proceeds . The proceeds of the Loans will be used only
to finance the working capital needs, capital expenditures, Permitted
Acquisitions, Investments permitted under Section 6.05 and general corporate
purposes of the Parent Borrower and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for the purpose of
purchasing or carrying, or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any other purpose that entails a
violation of any such regulations.
SECTION 5.10.      Guarantee Agreement Supplement. Each Domestic Subsidiary that
becomes a Significant Subsidiary subsequent to the Effective Date shall promptly
(and in any event within 60 days of becoming a Significant Subsidiary) execute
and deliver to the Administrative Agent (with a counterpart for each Lender) a
supplement to the Guarantee Agreement pursuant to which such Subsidiary shall
become a party thereto as a Guarantor, together with such other documents and
legal opinions with respect thereto as the Administrative Agent shall reasonably
request (which documents and opinions shall be in form and substance reasonably
satisfactory to the Administrative Agent).
SECTION 5.11. Additional Specified Stimulus Indebtedness. Before participating
in or applying to participate in any Additional Specified Stimulus Indebtedness
relief program, each of the Parent Borrower and/or its applicable Subsidiaries
shall make a determination in good faith in consultation with counsel that it is
eligible to participate in such program, and shall take into consideration in
making such determination the rules, regulations and guidance related to


67

--------------------------------------------------------------------------------











such program. Further, the applicable borrower incurring such Additional
Specified Stimulus Indebtedness shall comply in all material respects with the
laws, rules and regulations (including with respect to use of proceeds)
applicable to the relevant credit or financial support program.


ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Parent Borrower covenants and agrees with the Lenders that:
SECTION 6.01.      Indebtedness. The Parent Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)      Indebtedness created hereunder and under the other Loan Documents and
Indebtedness created under the Five-Year Credit Agreement;
(b)      Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten the
final maturity or weighted average life to maturity thereof;
(c)      Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided that, other
than with respect to Cash Pooling Arrangements, the aggregate amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to this
clause (c) shall not exceed at any one time outstanding $125,000,000;
(d)      Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary;
(e)      Indebtedness of the Parent Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any real property, fixed
or capital assets, including Finance Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such acquisition or the completion
of such construction or improvement;
(f)      Indebtedness acquired or assumed in Permitted Acquisitions and
extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof or have different obligors;


68

--------------------------------------------------------------------------------











(g)      Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(e) and (f)) in an aggregate principal amount at any one time outstanding
not to exceed $15,000,000;
(h)      Unsecured Indebtedness (excluding any Indebtedness permitted by Section
6.01(f)), not otherwise permitted by this Section, of any Borrower or any
Subsidiary which is a Guarantor so long as (i) on a pro forma basis after giving
effect to the incurrence of such Indebtedness, the ratio of (x) Adjusted Debt
then outstanding to (y) Consolidated EBITDAR for the then most recently ended
period of four consecutive Fiscal Quarters for which financial statements shall
have been delivered to the Lenders pursuant to Section 5.01 is not greater than
3.75 to 1.00;
(i)       Indebtedness under Swap Agreements not entered into for speculative
purposes;
(j)      Any joint and several liability as a result of a fiscal unity (fiscal
eenheid) for Dutch tax purposes; and
(k)      Additional Specified Stimulus Indebtedness.
For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Parent Borrower after the date of this Agreement shall be deemed to have
incurred all of its then outstanding Indebtedness at the time it becomes a
Subsidiary, and any Indebtedness assumed by the Parent Borrower or any of its
Subsidiaries shall be deemed to have been incurred on the date of assumption.
SECTION 6.02.      Liens. The Parent Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)      Permitted Encumbrances;
(b)      Liens existing on the Effective Date and set forth on Schedule 6.02;
(c)      any Lien on any property or asset of the Parent Borrower or any
Subsidiary securing Indebtedness permitted by Section 6.01(e) incurred to
acquire, construct or improve such property or asset;
(d)      Liens solely constituting the right of any other Person to a share of
any licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Parent Borrower or any of its Subsidiaries with
such Person in the ordinary course of the Parent Borrower’s or such Subsidiary’s
business) otherwise payable to the Parent Borrower or any of its Subsidiaries,
provided that such right shall have been conveyed to such Person for
consideration received by the Parent Borrower or such Subsidiary on an
arm’s-length basis;


69

--------------------------------------------------------------------------------











(e)      Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to Operating Leases entered into by the Parent
Borrower or any of its Subsidiaries in the ordinary course of business;
(f)      Liens securing Indebtedness described in clause (a) of the definition
of Priority Indebtedness;
(g)      Liens securing Indebtedness permitted under Section 6.01(c);
(h)      Bankers’ liens and rights of setoff with respect to customary
depository or other banking arrangements entered into in the ordinary course of
business;
(i)      Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;
(j)      Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to consignments, provided that such Liens extend
solely to the assets subject to such consignments; and
(k)      Liens, including any netting or set-off, as a result of a fiscal unity
(fiscal eenheid) for Dutch tax purposes.
SECTION 6.03.      Sale of Assets. The Parent Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease, transfer or otherwise dispose of
(in one transaction or a series of transactions) all or substantially all of the
assets of the Parent Borrower and its Subsidiaries taken as a whole.
SECTION 6.04.      Fundamental Changes. (a)  The Parent Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Subsidiary (including a
Guarantor) may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary (provided that, in the case of a merger of a
Subsidiary that is not a Subsidiary Borrower into a Subsidiary Borrower in which
the surviving Subsidiary is not the Subsidiary Borrower, the surviving
Subsidiary shall execute and deliver to the Administrative Agent an assumption
agreement expressly assuming the Subsidiary Obligations of such Subsidiary
Borrower under this Agreement), and (iii) any Subsidiary may liquidate or
dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Parent Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and except
that the Parent Borrower or any Subsidiary may effect any acquisition permitted
by Section 6.05 by means of a merger of the Person that is the subject of such
acquisition with the Parent Borrower or any of its Subsidiaries (provided that,
in the case of a merger with the Parent Borrower, the Parent Borrower is the
survivor); and


70

--------------------------------------------------------------------------------











(b)      The Parent Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than a
Related Line of Business; provided, that the Parent Borrower and any Subsidiary
may engage in any business or businesses which are not Related Lines of
Business, so long as the Investments made by the Parent Borrower and/or the
Subsidiaries in such businesses do not exceed $750,000,000 in the aggregate,
which amount shall be included in the aggregate amount for Investments permitted
under Section 6.05(j).
SECTION 6.05.      Investments, Loans, Advances, Guarantees and Acquisitions.
The Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit or the rights of any licensee
under a trademark license to such licensee from the Parent Borrower or any of
its Affiliates, except:
(a)      Permitted Investments;
(b)      investments by the Parent Borrower or a Subsidiary in the capital stock
of its Subsidiaries;
(c)      loans or advances made by the Parent Borrower to, and Guarantees by the
Parent Borrower of obligations of, any Subsidiary, and loans or advances made by
any Subsidiary to, and Guarantees by any Subsidiary of obligations of, the
Parent Borrower or any other Subsidiary;
(d)      Guarantees constituting Indebtedness permitted by Section 6.01;
(e)      advances or loans made in the ordinary course of business to employees
of the Parent Borrower and its Subsidiaries;
(f)      existing Investments not otherwise permitted under this Agreement and
described in Schedule 6.05 hereto;
(g)      Investments received in connection with the bona fide settlement of any
defaulted Indebtedness or other liability owed to the Parent Borrower or any
Subsidiary;
(h)      Permitted Acquisitions; provided that if, as a result of a Permitted
Acquisition, (i) a new Domestic Subsidiary shall be created and such Domestic
Subsidiary is a “Significant Subsidiary” (as defined in Regulation S-X, part
210.1-02 of Title 17 of the Code of Federal Regulations) or (ii) any then
existing Domestic Subsidiary shall become such a Significant Subsidiary, such
Domestic Subsidiary shall thereafter become party to the Guarantee Agreement as
a Guarantor in accordance with Section 5.10; provided further, that the
aggregate amount of Permitted Acquisitions made pursuant to this clause (h),
when taken together with all Investments made pursuant to clause (j), shall not
exceed $100,000,000;


71

--------------------------------------------------------------------------------











(i)      Swap Agreements not entered into for speculative purposes; and
(j)      Investments, in addition to Investments permitted under clauses (a)
through (h) of this Section 6.05, but including Investments permitted under
Section 6.04(b), made after the date hereof in an aggregate amount not to
exceed, when taken together with all Permitted Acquisitions made pursuant to
clause (h), $100,000,000 in any Person or Persons.
SECTION 6.06.      Transactions with Affiliates. The Parent Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, (a)
any of its Affiliates, (b) a spouse or any relative (by blood, adoption or
marriage) within the third degree of any such Affiliate or (c) any other Person
which is an Affiliate of any such spouse or relative, except (x) in the ordinary
course of business at prices and on terms and conditions, in the aggregate
(taking into account all of the Parent Borrower’s or such Subsidiary’s
transactions with, and the benefits to the Parent Borrower and its Subsidiaries
derived from the Parent Borrower’s or such Subsidiary’s Investment in, such
Affiliate), not less favorable to the Parent Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
excluding customary compensation paid to, and indemnity provided on behalf of,
directors, officers and employees of the Parent Borrower and any Subsidiary and
(y) transactions between or among the Parent Borrower and its Subsidiaries not
involving any other Affiliate.
SECTION 6.07.      Minimum Liquidity. The Parent Borrower will not permit the
aggregate Liquidity of the Parent Borrower and its Subsidiaries to be less than
$750,000,000 at any time.
SECTION 6.08.      Anti-Corruption Laws and Sanctions. The Parent Borrower will
not request any Borrowing, and the Parent Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (A) for the
purpose of funding payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 6.09.      Restricted Payments. The Parent Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Parent Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the Parent
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries and (d) the Parent Borrower and its Subsidiaries may make
any other Restricted Payment in the form of a dividend so long as (i) no Event
of Default has occurred and is continuing prior to


72

--------------------------------------------------------------------------------











making such Restricted Payment or would arise after giving effect thereto and
(ii) the aggregate amount of Restricted Payments made pursuant to this Section
6.09(d) do not exceed (x) $60,000,000 in the aggregate in any Fiscal Quarter and
(y) $200,000,000 during the Availability Period.


ARTICLE VII
Events of Default
If any of the following events (each, an “Event of Default”) shall occur:
(a)      any Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
(b)      any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
(c)      any representation or warranty made or deemed made by or on behalf of
the Parent Borrower or any Subsidiary in or in connection with this Agreement or
the Guarantee Agreement or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or the Guarantee Agreement or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)      the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.03 (with respect to each
Borrower’s existence) or 5.09 or in Article VI;
(e)      the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);
(f)      the Parent Borrower or any Subsidiary shall fail to make any payment of
principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created, and, prior to
any termination of Commitments or the acceleration of payment of Loans pursuant
to this Article VII, such failure is not waived in writing by the holders of
such Material Indebtedness;


73

--------------------------------------------------------------------------------











(g)      any event or condition occurs (after giving effect to any applicable
grace periods and after giving effect to any extensions, waivers, amendments or
other modifications of any applicable provision or agreement) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;
(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; provided, however, that the occurrence of any
of the events specified in this paragraph (h) with respect to any Person other
than the Parent Borrower shall not be deemed to be an Event of Default unless
(x) the net assets of such Person, determined in accordance with GAAP, shall
have exceeded $20,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event and/or (y) the aggregate net assets of all Loan
Parties and other Subsidiaries in respect of which any of the events specified
in this paragraph (h) and in paragraphs (i) and (j) of this Article VII shall
have occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;
(i)      the Parent Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; provided, however, that the occurrence of any of
the events specified in this paragraph (i) with respect to any Person other than
any Borrower shall not be deemed to be an Event of Default unless (x) the net
assets of such Person, determined in accordance with GAAP, shall have exceeded
$20,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event and/or


74

--------------------------------------------------------------------------------











(y) the aggregate net assets of all Loan Parties and other Subsidiaries in
respect of which any of the events specified in this paragraph (i) and in
paragraphs (h) and (j) of this Article VII shall have occurred shall have
exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;
(j)      the Parent Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
provided, however, that the occurrence of any of the events specified in this
paragraph (j) with respect to any Person other than any Borrower shall not be
deemed to be an Event of Default unless (x) the net assets of such Person,
determined in accordance with GAAP, shall have exceeded $20,000,000 as of the
date of the most recent audited financial statements delivered to the Lenders
pursuant to Section 5.01 or on the date of occurrence of any such event and/or
(y) the aggregate net assets of all Loan Parties and other Subsidiaries in
respect of which any of the events specified in this paragraph (j) and in
paragraphs (h) and (i) of this Article VII shall have occurred shall have
exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;
(k)      one or more judgments for the payment of money in an aggregate amount
(not paid or covered by insurance) in excess of $50,000,000 shall be rendered
against the Parent Borrower, any Subsidiary or any combination thereof and (i)
the same shall remain undischarged for a period of 60 consecutive days from the
entry thereof during which execution shall not be effectively stayed or bonded,
or (ii) any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent Borrower or any Subsidiary to enforce any
such judgment;
(l)      an ERISA Event or Foreign Plan Event shall have occurred that, in the
reasonable opinion of the Required Lenders, when taken together with all other
ERISA Events or Foreign Plan Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;
(m)      a Change in Control shall occur; or
(n)      the Guarantee Agreement ceases to be in full force and effect;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder and under any other Loan Document, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers;


75

--------------------------------------------------------------------------------











and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder and under
any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII
The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence, bad faith or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Parent Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.


76

--------------------------------------------------------------------------------











The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders and the Parent Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Parent Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably satisfactory to the Parent Borrower which shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Syndication Agent and Co-Documentation Agents shall not have any duties or
responsibilities under the Loan Documents in their capacity as such.


77

--------------------------------------------------------------------------------











Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lenders’
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of


78

--------------------------------------------------------------------------------











any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).


ARTICLE IX
Guarantee
SECTION 9.01.      Guarantee (a) The Parent Borrower hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Subsidiary Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Subsidiary Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). As used in this Article IX, the term
“Lenders” includes affiliates of Lenders which are parties to any Specified Cash
Management Agreements or Specified Swap Agreements.
(b)      The Parent Borrower agrees that the Subsidiary Obligations may at any
time and from time to time exceed the amount of the liability of the Parent
Borrower hereunder that would exist in the absence of this Article IX without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.
(c)      This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Guarantee the
Subsidiary Borrowers may be free from any Subsidiary Obligations.
(d)      No payment made by any Borrower, any Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from any Borrower, any Guarantor, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Subsidiary Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Parent
Borrower in respect of the Subsidiary Obligations or any payment received or
collected from the Parent Borrower in respect of the Subsidiary Obligations),
remain liable for the Subsidiary Obligations until the Subsidiary Obligations
are paid in full in immediately available funds and the Commitments are
terminated.
SECTION 9.02.      No Subrogation. Notwithstanding any payment made by the
Parent Borrower hereunder or any set-off or application of funds of the Parent
Borrower by the Administrative Agent or any Lender, the Parent Borrower shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Subsidiary Borrowers or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Obligations
nor shall the Parent Borrower seek or be entitled to seek any contribution or
reimbursement from the Subsidiary Borrowers or any other Guarantor in respect of
payments made by the Parent Borrower under


79

--------------------------------------------------------------------------------











this Guarantee, until all amounts owing to the Administrative Agent and the
Lenders by the Subsidiary Borrowers on account of the Subsidiary Obligations are
paid in full in immediately available funds and the Commitments are terminated.
If any amount shall be paid to the Parent Borrower on account of such
subrogation rights at any time when all of the Subsidiary Obligations shall not
have been paid in full in immediately available funds, such amount shall be held
by the Parent Borrower for the benefit of the Administrative Agent and the
Lenders, and shall, forthwith upon receipt by the Parent Borrower, be turned
over to the Administrative Agent in the exact form received by the Parent
Borrower (duly indorsed by the Parent Borrower to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.
SECTION 9.03.      Amendments, etc. with respect to the Subsidiary Obligations.
The Parent Borrower shall remain obligated under this Guarantee notwithstanding
that, without any reservation of rights against the Parent Borrower and without
notice to or further assent by the Parent Borrower, any demand for payment of
any of the Subsidiary Obligations made by the Administrative Agent or any Lender
may be rescinded by the Administrative Agent or such Lender and any of the
Subsidiary Obligations continued, and the Subsidiary Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with Section 10.02, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Subsidiary Obligations may be sold, exchanged, waived,
surrendered or released without affecting the Parent Borrower’s obligations
under this Article IX. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Subsidiary Obligations or for this Guarantee.
SECTION 9.04.      Guarantee Absolute and Unconditional. The Parent Borrower
waives any and all notice of the creation, renewal, extension or accrual of any
of the Subsidiary Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon this Guarantee or acceptance of this
Guarantee; the Subsidiary Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Article IX; and all dealings between
the Parent Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Article IX. The Parent Borrower waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Subsidiary
Borrowers or any of the Guarantors with respect to the Subsidiary Obligations.
The Parent Borrower understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the


80

--------------------------------------------------------------------------------











Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Subsidiary Borrower or any other Person
against the Administrative Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower or any
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Subsidiary Borrowers for the Subsidiary Obligations,
or of the Parent Borrower under this Article IX, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Parent Borrower, the Administrative Agent or any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Subsidiary
Borrowers, any other Guarantor or any other Person or against any collateral
security or guarantee for the Subsidiary Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Subsidiary Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Subsidiary Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Parent Borrower of any obligation or
liability under this Article IX, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the Parent Borrower under this
Article IX. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
SECTION 9.05.       Reinstatement. This Article IX shall continue to be
effective, or shall be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
SECTION 9.06.      Payments. The Parent Borrower hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars or the applicable Alternative Currency at the office of
the Administrative Agent located at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603-2300 and to the following wire instructions of the
Administrative Agent (or such other address or wire instructions of the
Administrative Agent that may be provided from time to time by the
Administrative Agent):
Bank:        JPMorgan Chase Bank, N.A.
Location:    Chicago, Illinois
Account No.:    [REDACTED]
ABA No.:    021000021
Beneficiary:    Loan Processing D.P.
Reference:     Ralph Lauren Corporation


SECTION 9.07.      Keepwell. Each Borrower Qualified Keepwell Provider hereby
jointly and severally absolutely, unconditionally, and irrevocably undertakes to
provide


81

--------------------------------------------------------------------------------











such funds or other support as may be needed from time to time for the Parent
Borrower to qualify as an Eligible Contract Participant during the Swap
Guarantee Eligibility Period in respect of any Swap Obligation (provided,
however, that each Borrower Qualified Keepwell Provider shall only be liable
under this Section 9.07 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.07, or
otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Borrower Qualified Keepwell Provider under this Section
9.07 shall remain in full force and effect until the obligations of the
Borrowers under this Agreement have expired, been discharged or have otherwise
been terminated in accordance with the terms of this Agreement. Each Borrower
Qualified Keepwell Provider intends that this Section 9.07 constitute, and this
Section 9.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of the Parent Borrower for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE X
Miscellaneous
SECTION 10.01.      Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
and in the Guarantee Agreement shall be in writing and shall be delivered by
hand or nationally recognized overnight courier service, mailed by certified or
registered mail, U.S. first class postage prepaid, or sent by telecopy, as
follows:
(i)       if to any Borrower, to Ralph Lauren Corporation, 650 Madison Avenue,
New York, New York 10022, Attention of Jane Hamilton Nielsen, Executive Vice
President, Chief Operating Officer and Chief Financial Officer (Telecopy No.
(212) 318-7232), with a copy to Ralph Lauren Corporation, 650 Madison Avenue,
New York, New York 10022, Attention of Robert Alexander, Senior Vice President,
Treasurer and Global Tax (Telecopy No. (201) 531-6251);
(ii)       if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2300, Attention of
Carla Evans-Ali (Telecopy No. (844) 490-5663; Emails: carla.evans-ali@chase.com
and jpm.agency.servicing.1@jpmchase.com), with a copy to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 10 South Dearborn, Floor 7, Chicago,
Illinois 60603-2300, Attention of Carla Evans-Ali (Telecopy No. (844) 490-5663;
Emails: carla.evans-ali@chase.com and jpm.agency.servicing.1@jpmchase.com); and
(iii)       if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the


82

--------------------------------------------------------------------------------











recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes (i) notices and other
communications to a Lender sent to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), and (ii) notices or communications to a
Lender posted to an Internet or intranet website shall be deemed received upon
the deemed receipt by the intended recipient, at its e-mail address as described
in the foregoing clause (i), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (i) and (ii) above, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any Lender, by notice to the Administrative Agent and the Parent
Borrower).
(d) Electronic Systems.
(iv)       Each Loan Party and Lender agrees that the Administrative Agent may,
but shall not be obligated to, make Communications (as defined below) available
to the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.
(v)       Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System, in each case except
as found by a final, non-appealable


83

--------------------------------------------------------------------------------











judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of its
obligations under the Loan Documents by, such Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
SECTION 10.02.      Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the Guarantee Agreement
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or the Guarantee
Agreement or consent to any departure by any Borrower or any Guarantor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b) Neither this Agreement nor the Guarantee Agreement nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers or the Guarantors, as the
case may be, and the Required Lenders or by the Borrowers or the Guarantors, as
the case may be, and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release all or substantially all of the Guarantors
from their obligations under the Guarantee Agreement, without the written
consent of each Lender (except that no approval of the Lenders shall be required
to release a Guarantor in connection with the disposition of all the capital
stock of such Guarantor not prohibited by the Loan Documents) or (vi) change any
of the provisions of this Section or the definition of “Commitment”, the
definition of “Required Lenders”, the definition of “Applicable Percentage” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written


84

--------------------------------------------------------------------------------











consent of the Administrative Agent. If the Administrative Agent and the Parent
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Parent Borrower shall
be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.
SECTION 10.03.      Expenses; Indemnity; Damage Waiver. (a) The Parent Borrower
shall pay (i) all reasonable and documented out‑of‑pocket expenses incurred by
the Administrative Agent, the Syndication Agent and the Lead Arrangers,
including the reasonable fees, charges and disbursements of one domestic counsel
for the Administrative Agent and the Lead Arrangers, collectively, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of one domestic
counsel and one foreign counsel, as necessary, in each applicable jurisdiction
for the Administrative Agent, the Syndication Agent or any Lender, in connection
with the enforcement or preservation of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or in connection with the Loans made hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans.
(b) The Parent Borrower shall indemnify the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of its obligations under the Loan
Documents by, such Indemnitee or such Indemnitee’s employer or any Affiliate of
either thereof or any of their respective officers, directors, employees,
advisors or agents. Paragraph (b) of this Section


85

--------------------------------------------------------------------------------











shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c) To the extent that the Parent Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, but without affecting the Parent Borrower’s obligations thereunder,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party and any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document,
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrowers of any obligation they may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 10.04.      Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)     the Parent Borrower; provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender
(provided that such Affiliate is a Swiss Qualifying Bank or a Swiss Permitted
Non-Qualifying Bank), an Approved Fund (provided that such Approved Fund is a
Swiss Permitted Non-Qualifying Bank) or, if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred


86

--------------------------------------------------------------------------------











and is continuing, any other assignee; provided, further, that the Parent
Borrower shall be deemed to have consented to any such assignment unless the
Parent Borrower shall object thereto by written notice to the Administrative
Agent within ten Business Days after having received written notice thereof; and
(B)    the Administrative Agent.
(ii)     Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Parent Borrower shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    no assignment (including any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund) shall be permitted if, immediately after giving
effect thereto, amounts would become payable by any Borrower under Section 2.13
or 2.15 (including amounts payable under Section 2.15 in respect of withholding
taxes) that are in excess of those that would be payable under such Section in
respect of the amount assigned if such assignment were not made;
(F)    no assignment shall be made to a natural person; and
(G)    no assignment shall be made to any Borrower or its Affiliates.
(H)    For the purposes of this Section 10.04(b), the term “Approved Fund” has
the following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the


87

--------------------------------------------------------------------------------











ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement (including, in the
case of any Non-U.S. Lender, obligations under Section 2.15(f)), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03); provided, however, that no
such assignment or transfer shall be deemed to be a waiver of any rights which
any Borrower, the Administrative Agent or any other Lender shall have against
such Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the conditions set forth in, paragraph (c) of this Section.
(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by any Borrower
and (solely with respect to the Revolving Credit Exposure of such Lender) any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender's obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the relevant
Participant


88

--------------------------------------------------------------------------------











will have no proprietary interest in the benefit of this Agreement or in any
monies received by such Lender under or in relation to this Agreement, (D) the
relevant Participant will under no circumstances be subrogated to, or
substituted in respect of, such Lender's claims under this Agreement or have
otherwise any contractual relationship with, or rights against, any Borrower
under, or in relation to, this Agreement (except as set forth in the following
sentence with regards to benefits that each Participant is entitled to under
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired an interest by assignment pursuant to paragraph (b) of this Section)
and (E) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii), (iii), (v) and (vi) of the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender; provided that, the foregoing sentence shall not apply to Ralph Lauren
Europe Sàrl. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(ii) A Participant shall not be entitled to the benefits of Section 2.13, 2.14
or 2.15 unless such Participant shall have complied with the requirements of
such Section; provided, that in any case in which a Participant is so entitled,
any such Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent
Borrower's prior written consent, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant


89

--------------------------------------------------------------------------------











agrees, for the benefit of the applicable Borrower, to comply with Section
2.15(e) as though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall (i) release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto (ii) require any payments to be made by any Borrower or grant
to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Loan Documents, or (iii) upon any
enforcement of such pledge or assignment of a security interest, result in any
assignment, transfer or sub-participation of any such rights under the Loan
Documents which is in breach of this Clauses (a), (b) or (c) of this Section
10.04.
SECTION 10.05.      Survival. All representations and warranties made by the
Borrowers herein and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the making of any
Loans, and shall terminate at such time as no principal of or accrued interest
on any Loan or any fee or any other amount payable under this Agreement (other
than contingent indemnification obligations that are not due and payable) is
outstanding and unpaid and the Commitments have expired or been terminated. The
provisions of Sections 2.13, 2.14, 2.15, 10.03, 10.13 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 10.06.      Counterparts; Integration; Effectiveness. (a) This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Guarantee
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) (which, as applicable, shall be delivered as set forth in Section
10.01) that is an Electronic Signature transmitted, to the extent permitted by
Section 10.01 and this sentence, by telecopy, emailed pdf. or any other
electronic means that reproduces an image


90

--------------------------------------------------------------------------------











of an actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement, such other Loan Document or
such Ancillary Document, as applicable; provided that nothing herein shall
require the Administrative Agent to accept Electronic Signatures in any form or
format without its prior written consent and pursuant to procedures approved by
it; provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent, any Borrower, any other Loan Party or
any Lender, any such Electronic Signature shall be promptly followed by a
manually executed counterpart. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be. Without limiting the
generality of the foregoing, the Borrower and each Loan Party hereby, subject to
the provisos in the first sentence of this Section 10.06(b), (i) agrees that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Borrower and the Loan Parties,
Electronic Signatures transmitted (to the extent permitted by Section 10.01 and
the first sentence of this Section 10.06(b)) by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent, each of the
Lenders, each Borrower and each other Loan Party may, at its option, create one
or more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender and its related parties for
any losses, claims, damages, liabilities and related expenses arising solely
from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions (to the extent permitted by Section
10.01 and the first sentence of this Section 10.06(b)) by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any losses, claims, damages, liabilities and related
expenses arising as a result of the failure of the Borrower and/or any Loan
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.
SECTION 10.07.      Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to


91

--------------------------------------------------------------------------------











the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.
SECTION 10.08.      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 10.09.      Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York without reference to rules
or principles that would require the application of the laws of any other
jurisdiction.
(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.
(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrowers, any Loan Party or its properties in the courts of any jurisdiction.


92

--------------------------------------------------------------------------------











(d) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 10.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.      Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors, in each case who have a need to know such Information in
accordance with customary banking practices (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Parent Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Borrower which is not subject to a


93

--------------------------------------------------------------------------------











confidentiality obligation known to the Administrative Agent and the Lenders
with respect to such information. For the purposes of this Section,
“Information” means all information received from any Borrower or any Subsidiary
relating to such Borrower, any Subsidiary or their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by such Borrower or any
Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from any Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 10.13.      Satisfaction in Applicable Currency. (a) If, for the purpose
of obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
(b) The obligation of each Borrower hereunder to make payments in a currency
(the “Agreement Currency”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the Agreement Currency, be discharged only
to the extent that, on the Business Day following receipt by the Administrative
Agent and the Lenders of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent and the Lenders may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent and the Lenders in the
Agreement Currency, the applicable Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
each Lender (as an alternative or additional cause of action) against such loss
(if any) and if the amount of the Agreement Currency so purchased exceeds the
sum originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
SECTION 10.14.      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and


94

--------------------------------------------------------------------------------











(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.



SECTION 10.15.      No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of each of the
Borrowers, its stockholders and/or its affiliates.  Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its affiliates,
on the other.  Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with such transaction
or the process leading thereto.
SECTION 10.16.      USA PATRIOT Act. Each Lender and the Administrative Agent
hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Patriot Act”), such Lender and Agent is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrowers shall provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.


95

--------------------------------------------------------------------------------











SECTION 10.17.      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Remainder of Page Intentionally Left Blank;
Signatures Follow]


96

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Jane Nielsen
 
 
 
 
Name: Jane Nielsen
 
 
 
 
Title: Chief Financial Officer and Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
RL FINANCE B.V.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Agnieszka Gradek
 
 
 
 
Name: Agnieszka Gradek
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
RALPH LAUREN EUROPE SÀRL
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Robert Alexander
 
 
 
 
Name: Robert Alexander
 
 
 
 
Title: Managing Officer (Gérant)
 
 
 
 
 
 
 
 
 
 
 
 
 
RALPH LAUREN ASIA PACIFIC LIMITED
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Shih Jern Liang
 
 
 
 
Name: Shih Jern Liang
 
 
 
 
Title: Director
 

















[Signature Page to 364-Day Credit Agreement]





--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A.,
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Devin Roccisano
 
 
 
 
Name: Devin Roccisano
 
 
 
 
Title: Executive Director
 
 
 
 
 
 









































































[Signature Page to 364-Day Credit Agreement]





--------------------------------------------------------------------------------







 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Devin Roccisano
 
 
 
 
Name: Devin Roccisano
 
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Bank of America, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Kevin Yuen
 
 
 
 
Name: Kevin Yuen
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Ming K. Chu
 
 
 
 
Name: Ming K. Chu
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Annie Chung
 
 
 
 
Name: Annie Chung
 
 
 
 
Title: Director
 





























[Signature Page to 364-Day Credit Agreement]





--------------------------------------------------------------------------------







 
 
ING BANK N.V., DUBLIN BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Sean Hassett
 
 
 
 
Name: Sean Hassett
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Cormac Langford
 
 
 
 
Name: Cormac Langford
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Katie Lee
 
 
 
 
Name: Katie Lee
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Jason Fuqua
 
 
 
 
Name: Jason Fuqua
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANKS USA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Annie Carr
 
 
 
 
Name: Annie Carr
 
 
 
 
Title: Authorized Signatory
 









[Signature Page to 364-Day Credit Facility]



